EX-10 3 exh1001.htm PURCHASE AND SALE AGREEMENT
Exhibit 10.1
PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
THE EXPLORATION COMPANY OF DELAWARE, INC., SELLER
AND
ENCANA OIL & GAS (USA) INC., BUYER






Final—9/26/05

 

TABLE OF CONTENTS

     
ARTICLE 1
  DEFINITIONS
 
   
1.1
  Certain Defined Terms
1.2
  Assets
 
   
ARTICLE 2
  SALE AND PURCHASE OF ASSETS
 
   
2.1
  Sale and Purchase
 
   
ARTICLE 3
  PURCHASE PRICE
 
   
3.1
  Purchase Price; Closing Payment
3.2
  Adjustment to Purchase Price
3.3
  Payment and Calculation of Estimated Adjusted Purchase Price;
 
  Payment at Closing
 
   
ARTICLE 4
  REPRESENTATIONS AND WARRANTIES
 
   
4.1
  Representations and Warranties of Seller
4.2
  Representations and Warranties of Buyer
 
   
ARTICLE 5
  ACCESS TO INFORMATION; ENVIRONMENTAL MATTERS
 
   
5.1
  General Access
5.2
  Environmental Review
5.3
  Environmental Defects
 
   
ARTICLE 6
  TITLE ADJUSTMENTS
 
   
6.1
  Title Warranty
6.2
  Buyer’s Title Review
6.3
  Determination of Title Defects
6.4
  Preference Rights and Requirements
6.5
  Deferred Claims and Disputes
 
   
ARTICLE 7
  COVENANTS OF SELLER AND BUYER
 
   
7.1
  Conduct of Business Pending Closing
7.2
  Notices and Consents
7.3
  Casualty Loss
7.4
  Buyer’s Access to the Assets; Joint Operating Agreements
7.5
  Partitioned Assets
7.6
  Takeover of Wells

2

     
 
   
ARTICLE 8
  CLOSING CONDITIONS
 
   
8.1
  Seller’s Closing Conditions
8.2
  Buyer’s Closing Conditions
8.3
  Regulatory Approvals
 
   
ARTICLE 9
  CLOSING
 
   
9.1
  Closing
9.2
  Seller’s Closing Obligations
9.3
  Buyer’s Closing Obligations
9.4
  Suspense Proceeds
 
   
ARTICLE 10
  POST-CLOSING MATTERS
 
   
10.1
  Records
10.2
  Final Settlement Statement
10.3
  Further Assurances; Confidentiality Agreement
10.4
  Tax Cooperation
 
   
ARTICLE 11
  SURVIVAL
 
   
11.1
  Survival of Representations and Warranties
 
   
ARTICLE 12
  LIMITATIONS
 
   
12.1
  Disclaimer of Warranties
12.2
  Damages
 
   
ARTICLE 13
  NON-COMPETE
 
   
13.1
  Non-Compete
 
   
ARTICLE 14
  INDEMNIFICATION
 
   
14.1
  Indemnification by Seller
14.2
  Indemnification by Buyer
14.3
  Notification and Proceedings
 
   
ARTICLE 15
  TERMINATION; REMEDIES
 
   
15.1
  Termination
15.2
  Remedies
 
   
ARTICLE 16
  MISCELLANEOUS

3

     
16.1
  Counterparts
16.2
  Governing Law; Jurisdiction; Process
16.3
  Entire Agreement
16.4
  Expenses
16.5
  Notices
16.6
  Disclosure of Information
16.7
  Successors and Assigns
16.8
  Amendments and Waivers
16.9
  Appendices, Schedules and Exhibits
16.10
  Arbitration
16.11
  Attorneys’ Fees
16.12
  Severability
 
   

     
Appendix A
  Definitions
Exhibit A
  Leases
Exhibit B
  Wells
Exhibit C
  Allocation Schedule
Exhibit D
  Conveyance, Assignment & Bill of Sale Form
Exhibit E
  Acquisition and Non-Compete Area; Pena Creek Field
Exhibit F
  Seismic License
Exhibit G-1
  Northern Lands
Exhibit G-2
  Northern Lands JOA
Exhibit H
  Northern Lands Conveyance
Exhibit I
  Glen Rose Rights Conveyance
Exhibit J
  Release of NPI
Exhibit K
  Comanche Ranch Conveyance
Schedule 4.1(e)
  Consents
Schedule 4.1(f)
  Material Contracts
Schedule 4.1(g)
  Litigation
Schedule 4.1(k)
  Environmental Matters
Schedule 4.1(l)
  AFEs and Drilling Commitments/Deadlines
Schedule 4.1(m)
  Taxes
Schedule 4.1(n)
  Gas Imbalances; Prepayments
Schedule 4.1(o)
  Well Status
Schedule 4.1(p)
  Preferential Rights
Schedule 4.1(q)
  Subsequent Events
Schedule 7.7
  Comanche Ranch Wellbores
Schedule 9.4
  Suspense Funds

4

PURCHASE AND SALE AGREEMENT
     This Purchase and Sale Agreement (“Agreement”), dated September 26, 2005,
is by and between THE EXPLORATION COMPANY OF DELAWARE, INC., a Delaware
corporation (“Seller”), and ENCANA OIL & GAS (USA) INC., a Delaware corporation
(“Buyer”). Buyer and Seller are referred to herein as the “Parties” or a
“Party.”
Recitals:
     Seller owns an interest in the Assets. Buyer will purchase from Seller, and
Seller will sell to Buyer, all of Seller’s right, title and interest in the
Assets.
Agreement:
     NOW, THEREFORE, in consideration of the mutual promises and the
representations, warranties and covenants herein made, the Parties agree as
follows:
Article 1
Definitions
     Section 1.1 Certain Defined Terms. When used in this Agreement, the terms
defined in Appendix A shall have the meanings specified therein.
     Section 1.2 Assets. The Assets being sold to Buyer are:

  (i)   all of the oil and gas interests owned by Seller within the Non-Compete
outline as shown on Exhibit “E”; but excluding all rights and production in and
to the Glen Rose formation (herein so called), being the stratigraphic
equivalent of that certain interval located between 6130' and 8171' as shown on
the Electric Log of the Union Producing Company - E. Halsell #1 (API 42 323
01126) located in Maverick County, Texas:     (ii)   an undivided fifty percent
(50%) of all of Seller’s interests in the remaining lands of Seller as shown on
Exhibit “G-1” as to all depths below the Glen Rose formation (the “Northern
Lands”); and     (iii)   a seismic license in the form of Exhibit “F” (the
“Seismic License”) to all proprietary seismic data owned by Seller pertaining to
the areas shown on Exhibits “E” and “G-1” and rights to review any other seismic
data to which Seller has access rights pertaining to the areas shown on Exhibits
“E” and “G”, consistent with applicable contracts.

5

The Assets specifically include all of the Wells, Leases, Hydrocarbons,
Equipment, Incidental Rights, Material Contracts and Seller’s Records as
described herein, but exclude;

  (A)   all oil and gas rights and production from the San Miguel formation,
being the stratigraphic equivalent of that certain interval located between
2700' and 3675' as shown on the electric log of The Exploration Company -
O’Meara 1-679 (API 42 127 33235) located in Dimmit County, Texas in
approximately 9,876 acres of Pena Creek Field as shown on Exhibit “E”, including
the right to produce water from the Olmos formation for injection into the
reserved San Miguel formation from any existing wells owned or operated by
Seller or future wells drilled by Seller on lands located within the Pena Creek
Field;     (B)   the Maverick Dimmit Pipeline System; and     (C)   the Comanche
Oil Pipeline System.         All Assets are located in Dimmit, Kinney, Maverick
and Zavala Counties, Texas.

Article 2
Sale and Purchase of Assets
     Section 2.1 Sale and Purchase. On and subject to the terms and conditions
of this Agreement, Seller agrees to sell and convey to Buyer, and Buyer agrees
to purchase from Seller, the Assets, effective as of the Effective Date.
Article 3
Purchase Price
     Section 3.1 Purchase Price:
     (a) Closing Payment. The purchase price for the Assets is Eighty Million
Dollars ($80,000,000.00) (the “Purchase Price”), subject to adjustment in
accordance with the terms of this Agreement. The Closing Payment shall be an
amount equal to the Adjusted Purchase Price, as defined in Section 3.2. At the
Closing, Buyer shall wire transfer the Closing Payment in immediately available
funds to the account specified by Seller to Buyer by written notice delivered to
Buyer not less than two (2) Business Days prior to Closing.
     (b) Glen Rose Rights Conveyance. As additional consideration, at the
Closing, Buyer agrees that CMR will convey to Seller, all of CMR’s oil and gas
rights in and to the Glen Rose formation being acquired pursuant to the
Companion Transaction

6

described in Section 8.2(c) hereof, as of the Effective Date, subject to a full
indemnity in favor of Buyer and in the form of Exhibit I (the “Glen Rose Rights
Conveyance”).
     Section 3.2 Adjustment to Purchase Price. At Closing, the Purchase Price
shall be adjusted as follows and the resulting amount shall be referred to
herein as the “Adjusted Purchase Price”:

  (a)   The Purchase Price shall be adjusted upward by the following:

     (i) The amount of all actual operating or capital expenditures or prepaid
expenses attributable to the Assets paid by or on behalf of Seller in connection
with the operation of the Assets and which are, according to GAAP, attributable
to the period of time after the Effective Date. Such expenditures and expenses
shall include, without limitation, royalties, rentals and applicable Taxes;
expenditures incurred by Seller that are directly associated or connected with
the preparations for drilling operations including roads, and pad sites; and
expenses payable to a third person under applicable joint operating agreements,
including, without limitation, overhead charges or similar payments.
     (ii) The value, less Taxes (other than taxes on net income), of all
marketable Hydrocarbons attributable to the Assets in storage facilities above
or upstream from the pipeline connection in each storage facility, or downstream
of delivery point, sales meters on gas pipelines, as of the Effective Date, at
the prevailing market value at the time of sale in the area, adjusted for grade
and gravity.
     (iii) an amount equal to all proceeds (net of royalty and Taxes not
otherwise accounted for hereunder) received and retained by Buyer from the sale
of Hydrocarbons produced from or credited to the Assets prior to the Effective
Date.
     (iv) the value of any imbalances of natural gas owed by Seller to third
parties and attributable to the Assets as of the Effective Date, such value to
be $9.90 per MMBTU less applicable royalties and taxes;
     (v) that portion of the cost incurred by Seller attributable to the period
of time after the Effective Date in obtaining and processing the seismic testing
known as the “Glass Ranch 3-D Survey”, currently being performed or recently
completed on the Leases comprising the Glass Ranch Prospect, as estimated in
Seller’s Authority for Expenditure No. G-05-461 set out on Schedule 4.1(l); and
     (vi) Any other amounts agreed upon by Seller and Buyer.

7

     Each Party shall have the right to audit all of the adjustments to the
Purchase Price including any amounts claimed under this subparagraph.

  (b)   The Purchase Price shall be adjusted downward by the following:

     (i) Any Remediation Amount for any Environmental Defect pursuant to an
election by Seller under Section 5.3(b)(ii).
     (ii) Any Title Defect Amount determined pursuant to Section 6.2.
     (iii) The gross proceeds received by Seller, net of applicable severance
and production taxes, from the sale of Hydrocarbons derived from the Assets
attributable to the period after the Effective Date.
     (iv) An amount equal to all expenditures, liabilities and costs relating to
the Assets that are unpaid as of the Closing Date and are assessed for or
attributable to the period of time prior to the Effective Date.
     (v) An amount equal to all unpaid Taxes which taxes or assessment become
due and payable or accrue (but have not yet become due and payable) with respect
to the Assets prior to the Effective Date, which amount shall, where possible,
be computed based upon the tax rate and values applicable to the tax period in
question; otherwise, the amount of the adjustment under this paragraph shall be
computed based upon such taxes addressed against the applicable portion of the
Assets for the immediately preceding tax period just ended.
     (vi) an amount equal to any suspended proceeds as set forth in
Schedule 9.4;
     (vii) the value of any imbalances of natural gas owed by third parties to
Seller and attributable to the Assets as of the Effective Date, such value to be
$9.90 per MMBtu less applicable royalties and taxes; and
     (viii) Any other amounts agreed upon by Seller and Buyer.
     Section 3.3 Payment and Calculation of Estimated Adjusted Purchase Price;
Payment at Closing. Seller shall prepare and deliver to Buyer, five (5) Business
Days prior to the Closing Date, Seller’s estimate of the Adjusted Purchase Price
to be paid at Closing, together with a statement setting forth Seller’s estimate
of the amount of each adjustment to the Purchase Price to be made pursuant to
Section 3.2. The Parties shall negotiate in good faith and attempt to agree on
such estimated adjustments prior to Closing. In the event any estimated
adjustment amounts are not agreed upon prior to

8

Closing, the estimate of the Adjusted Purchase Price for purposes of Closing
shall be calculated based on Seller’s and Buyer’s agreed upon estimated
adjustments and shall be set forth in a statement to be signed by the parties at
Closing (the “Closing Statement”), with any disputed adjustment amounts being
set forth in writing and settled pursuant to Section 6.5.
Article 4
Representations and Warranties
     Section 4.1 Representations and Warranties of Seller. Seller agrees,
represents and warrants to Buyer as follows:
     (a) Organization and Qualification. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has the requisite corporate power to carry on its business as it is now
being conducted. Seller is duly qualified to do business, and is in good
standing, in each jurisdiction in which the Assets owned or leased by it make
such qualification necessary.
     (b) Authority. Seller has all requisite power and authority to execute and
deliver this Agreement and to perform its obligations under this Agreement. The
execution, delivery and performance of this Agreement and the transactions
contemplated hereby have been duly and validly authorized by all requisite
action on the part of Seller.
     (c) Enforceability. This Agreement constitutes a valid and binding
agreement of Seller enforceable against Seller in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general application with respect to creditors,
(ii) general principles of equity, and (iii) the power of a court to deny
enforcement of remedies generally based upon public policy.
     (d) No Conflict or Violation. Neither the execution and delivery of this
Agreement nor the consummation of the transactions and performance of the terms
and conditions contemplated hereby by Seller will (i) conflict with or result in
a violation or breach of any provision of the certificate of incorporation,
bylaws or other similar governing documents of Seller, or of any other material
agreement, indenture or other instrument under which Seller is bound, or
(ii) violate or conflict with any law applicable to Seller or the Assets.
     (e) Consents. Schedule 4.1(e) sets forth a list of all consents, approvals,
authorizations or permits of, or filings with or notifications to, any person
required for or in connection with the execution and delivery of this Agreement
by Seller or for or in connection with the consummation of the

9

transactions and performance of the terms and conditions contemplated hereby by
Seller.
     (f) Material Contracts. Schedule 4.1(f) sets forth a list of all contracts
to which Seller is a party or by which Seller is bound or subject which are
material to the conduct and operations of the Assets (collectively, “Material
Contracts”). All of the Material Contracts are valid and binding upon Seller in
accordance with their terms, and neither Seller nor, to the Knowledge of Seller,
any other Person is in default, nor has Seller received or sent notice of
default or of any unresolved claim, under any such Material Contracts.
     (g) Litigation. Except for matters disclosed on Schedule 4.1(g) attached
hereto, there is no action, suit or proceeding pending against, or, to the
Knowledge of Seller, threatened against or affecting the Assets before any
Governmental Authority.
     (h) Licenses, Permits, Etc. Seller possesses such valid franchises,
certificates of convenience and necessity, operating rights, licenses, permits,
consents, authorizations, exemptions and orders of Governmental Authorities, as
are necessary to operate the Assets.
     (i) Encumbrances. Seller has not caused nor allowed any mortgage, lien or
other encumbrance to be placed upon or against the Assets that will not be
released at or prior to Closing, other than (i) liens for taxes and assessments
which are not yet delinquent, or, if delinquent, are being protested, or
(ii) rights under operating agreements or similar contracts to assert liens
against the Assets (but not including rights which have actually been asserted).
     (j) Compliance with Law. To Seller’s Knowledge, operations on the Assets
have been and are being conducted in accordance with all applicable Laws.
     (k) Environmental Matters. Except for matters disclosed on Schedule 4.1(k)
attached hereto, no operation conducted by Seller or, to Seller’s Knowledge, by
any Person conducting operations on the Assets and, to Seller’s Knowledge, no
operations of any prior owner, lessee or operator of any such properties, is or
has been in violation of any Environmental Laws. Except for matters disclosed on
Schedule 4.1(k), the Assets are not the subject of any existing, pending or, to
Seller’s Knowledge, threatened Environmental Claim. All notices, permits,
licenses, and similar authorizations, required to be obtained or filed in
connection with the ownership of the Assets or operations of Seller thereon,
have been duly obtained or filed. Except for matters disclosed on
Schedule 4.1(k), there have been no Hazardous Discharges which were not in
compliance with Environmental Laws.
     (l) AFE’s. Schedule 4.1(l) sets forth the outstanding authorizations for
expenditures (“AFE’s”) that (i) require the drilling of wells or other

10

development operations in order to earn or to continue to hold all or any
portion of the Assets, or (ii) obligate Seller to make payments of any amounts
in connection with the drilling of wells or other capital expenditures affecting
the Assets. Schedule 4.1(l) also sets forth all drilling commitments and
deadlines relating to the Assets.
     (m) Taxes. To Seller’s Knowledge, (i) all Taxes have been duly paid or
adequately provided for or are being timely and properly contested, as described
on Schedule 4.1(m), and all reports required by law or regulation have been duly
filed or extensions have been duly obtained; (ii) there are no federal, state or
local governmental tax liens; and (iii) the Assets are not subject to any tax
partnership provisions of the Code.
     (n) Gas Imbalances, Prepayments. Except as shown on Schedule 4.1(n), there
are no gas imbalances affecting the Assets which would require Buyer to deliver
any gas without receiving full payment therefor, nor has Seller received any
prepayments or other payments which would require Buyer to delivery any oil or
gas without receiving full payment therefor.
     (o) Wells and Well Status. Set forth on Exhibit “B” is a true, correct and
complete description of each of the Wells being sold to Buyer, together with a
description of the Seller’s Net Revenue Interest and Working Interest therein.
Except as shown on Schedule 4.1(o), as of the date of this Agreement, there are
no Wells shut-in or Wells that Seller is currently obligated by law or contract
to presently plug and abandon.
     (p) Preferential Rights. Schedule 4.1(p) sets forth all Preference Rights
and all Transfer Requirements required to be obtained or complied with prior to
the Closing.
     (q) Events Subsequent to Effective Date. Except in each case as set forth
in Schedule 4.1(q), since the Effective Date, to Seller’s Knowledge, there has
not been any:
     (i) material destruction, damage to, or loss of any Assets;
     (ii) sale or other disposition of any of the Assets except (a) in the
ordinary course or business, or (b) any item of personal property or equipment
having a value of less than $10,000; or
     (iii) material adverse change in the aggregate production volumes from the
Wells.
     (r) Royalties. All royalties, overriding royalties and other similar
payments due and payable on production with respect to the Leases have been
timely and fully paid, except amounts that are being held in suspense as shown
on

11

Schedule 9.4 which will not result in grounds for cancellation of Seller’s
rights in such Lease.
     (s) Advisors’ and Brokers’ Fees. Seller has retained Raymond James &
Associates, Inc., as Seller’s sole advisor or broker with respect to the
transactions contemplated by this Agreement, and the Buyer shall not incur any
liability in connection therewith.
     (t) Leases. The Leases are in full force and effect and rentals and shut-in
payments, if applicable, have been timely paid and to the Knowledge of Seller
there is no default or any unresolved claim under any such Leases. Set forth on
Exhibit “A” is a true, correct and complete description of each of the Leases,
together with a description of the Seller’s Net Revenue Interest and Working
Interest therein.
     (u) Schedules and Exhibits. To the Knowledge of Seller, all of the Exhibits
and Schedules to this Agreement are true, complete and correct in all material
aspects.
Section 4.2 Representations and Warranties of Buyer. Buyer agrees, represents
and warrants to Seller as follows:
     (a) Organization and Qualification. Buyer is a corporation, duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and has the requisite power to carry on its business as it is now being
conducted.
     (b) Authority. Buyer has all requisite power and authority to execute and
deliver this Agreement and to perform its obligations under this Agreement. The
execution, delivery and performance of this Agreement and the transactions
contemplated hereby have been duly and validly authorized by all requisite
action on the part of Buyer.
     (c) Enforceability. This Agreement constitutes a valid and binding
agreement of Buyer enforceable against Buyer in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, reorganization, moratorium and
other similar laws of general application with respect to creditors,
(ii) general principles of equity, and (iii) the power of a court to deny
enforcement of remedies generally based upon public policy.
     (d) No Conflict or Violation. Neither the execution and delivery of this
Agreement nor the consummation of the transactions and performance of the terms
and conditions contemplated hereby by Buyer will (i) conflict with or result in
a violation or breach of any provision of the certificate of incorporation,
bylaws or other similar governing documents of Buyer or any material agreement,

12

indenture or other instrument under which Buyer is bound, or (ii) violate or
conflict with any law applicable to Buyer or the properties or assets of Buyer.
     (e) Consents. No consent, approval, authorization or permit of, or filing
with or notification to, any person is required for or in connection with the
execution and delivery of this Agreement by Buyer or for or in connection with
the consummation of the transactions and performance of the terms and conditions
contemplated hereby by Buyer.
     (f) Actions. There is no action, suit or proceeding pending against Buyer
or, to the Knowledge of Buyer, threatened against Buyer, which would be likely
to have a material adverse effect on the ability of Buyer to consummate and
perform the transactions contemplated by this Agreement.
     (g) Advisors’ and Brokers’ Fees. Buyer has retained Randall & Dewey as
Buyer’s advisor in respect of the transactions contemplated by this Agreement,
and Seller shall not incur any liability in connection therewith.
Article 5
Access to Information; Environmental Matters
     Section 5.1 General Access. Prior to Closing, Seller shall permit Buyer and
its representatives to have access at reasonable times in Seller’s offices and,
in a manner so as not to interfere unduly with the business operations of
Seller, to Seller’s Records, insofar as the Seller may do so without
(i) violating legal constraints or any legal obligation, or (ii) waiving any
attorney/client work product or like privilege, and (iii) subject to any
required consent of any third person.
     Section 5.2 Environmental Review.
     (a) Environmental Access. Through and including September 28, 2005 (the
“Environmental Examination Period”), Seller shall (i) permit Buyer and its
representatives to have reasonable access to the Assets for the purpose of
allowing Buyer to inspect the Assets and conduct due diligence for any
Environmental Defects (collectively, “Buyer’s Environmental Review”), all at
Buyer’s sole risk, cost and expense. Seller or its representatives shall have
the right to be present during any such inspection of the Assets. All such
inspections by Buyer shall be conducted in such a manner as to cause the least
possible interference with the operations of Seller, and after any such
inspections, the subject Assets shall be restored as nearly as possible to their
condition prior to such inspections, at Buyer’s sole expense.
     Section 5.3 Environmental Defects.
     (a) Buyer’s Assertions of Environmental Defects. On or prior to the
expiration of the Environmental Examination Period, Buyer shall notify Seller in

13

writing of any matters which, in Buyer’s reasonable opinion, constitute
Environmental Defects, provided that no circumstance or condition caused by
Buyer or its representatives shall constitute an Environmental Defect. Buyer’s
written notice must include: (i) a specific description of each Asset (or
portion thereof) that is affected by the alleged Environmental Defect, (ii) a
description of the alleged Environmental Defect and the facts and circumstances
giving rise thereto, and (iii) a calculation of the Remediation Amount that
Buyer asserts is attributable to such Environmental Defect.
     (b) Seller’s Rights and Elections. If Buyer timely notifies Seller in
writing of any Environmental Defect, Seller shall have the right to dispute the
existence of such Environmental Defect and/or the alleged Remediation Amount as
provided in Section 6.5 of this Agreement. In addition, Seller may elect, at or
prior to the Closing, one of the following options with respect to the Asset or
portion thereof (the “Environmental Defect Property”):
     (i) leave such Environmental Defect Property in the Assets and assume
responsibility for the Remediation of such Environmental Defect; or
     (ii) leave such Environmental Defect Property in the Assets and reduce the
Purchase Price by the Remediation Amount with respect to such Environmental
Defect.
     If Seller elects the option set forth in clause (ii) above, Buyer shall be
deemed to have assumed responsibility for Remediation of such Environmental
Defects. If Seller elects the option set forth in clause (i) above, Seller shall
use commercially reasonable efforts to implement such Remediation in a manner
which is consistent with the requirements of Environmental Laws and the
provisions of any applicable Lease, and Seller shall have access to the
Environmental Defect Property after the Closing Date to implement and complete
such Remediation in consultation with Buyer. Seller will be deemed to have
adequately completed the Remediation required in the immediately preceding
paragraph (a):
     (A) upon receipt of a certificate or approval from the applicable state or
federal authority that the Remediation has been implemented to the extent
necessary to comply with existing regulatory requirements; or
     (B) upon receipt of a certificate from a licensed professional engineer
unaffiliated with Seller if the approval or certification specified in (A) above
is not obtained because provision for such approval or certification is not
provided under federal or state law; and
     (C) to the extent express approval from the lessor is required under any
applicable Lease, upon receipt of such approval.

14

     (c) Environmental Defect Amount. If Seller elects the option set forth in
Section 5.3(b)(ii) with respect to one or more Environmental Defects, then as
Buyer’s sole and exclusive remedy with respect to such Environmental Defects,
Buyer shall be entitled to reduce the Purchase Price by the Remediation Amount
of all such Defects.
     (d) Other Environmental Defects and Environmental Claims. Notwithstanding
the provisions set forth above and the Parties Closing of this transaction,
Buyer shall be entitled to submit additional Notices of Environmental Defects
and Environmental Claims to Seller up to and including April 15, 2006. All such
Environmental Defects and Environmental Claims shall be subject to resolution in
accordance with the terms of this Section 5.3. Any Remediation Amounts due Buyer
shall be paid promptly upon acceptance or resolution of the Defect or Claim as
provided herein. In no event shall Buyer’s total adjustments for Environmental
Defects exceed Eight Million Dollars ($8,000,000.00). This Section 5.3 shall
constitute the Parties’ exclusive remedies with respect to Environmental Laws,
Environmental Claims, Hazardous Discharges, Environmental Conditions,
Environmental Liabilities, Environmental Matters, Hazardous Materials, Offsite
Environmental Matters, Remediation, and/or Environmental Defects in connection
with the sale of Assets.
Article 6
Title Adjustments
     Section 6.1 Title Warranty. Seller warrants Defensible Title to the Assets
from and against all Persons claiming by, through and under Seller, but not
otherwise.
     Section 6.2 Buyer’s Title Review.
     (a) Buyer’s Assertion of Title Defects. Through and including September 28,
2005, (the “Title Examination Period”), Buyer shall have the right to furnish
Seller written notice (the “Title Defect Notice”) setting forth any matters
which, in Buyer’s reasonable opinion, constitute Title Defects with respect to
any Assets. Buyer shall be deemed to have waived any Title Defect which Buyer
fails to assert on or before the expiration of the Title Examination Period.
Buyer’s Title Defect Notice shall include (i) a brief description of the matter
constituting the asserted Title Defect and each of the Assets affected thereby,
(ii) the claimed Title Defect Amount attributable thereto, and (iii) reference
to supporting documents reasonably necessary for Seller to verify the existence
of such asserted Title Defect and the Title Defect Amount claimed by Buyer.
     (b) Purchase Price Allocations. The Purchase Price has been allocated to
the Assets in accordance with the respective values set forth in Exhibit “C”
attached hereto. If any adjustment is made to the Purchase Price pursuant to
this

15

Section 6.2, a corresponding adjustment shall be made to the portion of the
Purchase Price allocated to the affected Assets in such Exhibit “C.”
     (c) Seller’s Rights and Opportunity to Cure. If Buyer timely gives Seller
Notice(s) of one or more Title Defects, Seller shall have the right to respond
within 3 Business days and either dispute the existence of such Title Defect
and/or the alleged Title Defect Amount or elect to attempt to cure same. Unless
Seller cures such Defect before Closing, the Title Defect shall be a “Title
Defect Property” and Seller may elect to close the transactions contemplated
hereby and retain the right to cure any such Title Defects after Closing. In
such event, the Purchase Price shall be subject to reduction pursuant to
Section 6.2(d). Seller shall have ninety (90) calendar days after the Closing
Date to cure any such Title Defect. If cured, then Buyer shall reimburse Seller
the Title Defect Amount in the Final Settlement Statement. If the Defect
encompasses the entire Allocated Value for an Asset, then at Buyer’s election,
such Asset may be excluded from the transaction.
     (d) Buyer’s Title Adjustments. As Buyer’s sole and exclusive remedy with
respect to Title Defects, Buyer shall be entitled to reduce the Purchase Price
by the amount of the Title Defect Amounts. “Title Defect Amount” shall mean,
with respect to a Title Defect Property, the amount by which the value of such
Title Defect Property is impaired as a result of the existence of one or more
uncured and unwaived Title Defects, which amount shall be determined as follows:
     (i) If the Title Defect results in Seller’s interest in a Lease, Well or
proposed well being less than the interest shown for the relevant Lease or Well
on Exhibits A and B, the proposed Title Defect Amount will be calculated in two
ways, and the final Defect Amount will be determined as set forth in paragraph
(i)(C) below.
       A. Buyer and Seller acknowledge that Buyer has determined the Allocated
Values for the Leases and Wells through the use of economic modeling software.
As a result, each Lease, Well and proposed well is part of a unique economic
model determined by Buyer, fixed at the time of the execution of this Agreement
and set forth on Exhibit “C” to this Agreement. The proposed Title Defect Amount
for a Title Defect under this paragraph A shall be first determined by
performing the economic modeling for the affected Lease(s), Well(s) or proposed
well(s) a second time, leaving all original assumptions unchanged with the
exception of the decreased interest due to the Title Defect, and Buyer will
provide Seller with reasonable data to support such determination. The proposed
Title Defect Amount will be the difference between the Allocated Value for the
Lease, Well or proposed well as set forth on Exhibit “C” and the re-determined
value (at the same after-tax bonus discount rate as used to determine the
initial Allocated Value) for the affected Lease, Well or proposed well as
calculated hereunder.

16

       B. The proposed Title Defect Amount will also be calculated by
multiplying the Allocated Value for the affected Lease, Well or proposed well by
a fraction, the numerator of which is the amount of the reduction of the Net
Revenue Interest (or the increase in Working Interest, as the case may be), and
the denominator of which is the Net Revenue Interest (or Working Interest, if
applicable) specified for such Lease, Well or proposed well on Exhibit “C”);
       C. After the amounts calculated in sub-paragraphs A and B have been
determined, the final Title Defect Amount will be the Title Defect Amount
calculated under sub-paragraph A, above; provided that the final Title Defect
Amount may not exceed 150% of the Title Defect Amount calculated for that Title
Defect under sub-paragraph B, above.
     (ii) If the Title Defect results from the existence of a lien other than
the Permitted Encumbrances, the Title Defect Amount shall be an amount
sufficient to discharge such lien.
     (iii) If the Title Defect results from any matter not described in
paragraphs (i) or, (ii) above, the Title Defect Amount shall be an amount equal
to the difference between the value of the Title Defect Property affected by
such Title Defect with such Title Defect and the value of such Title Defect
Property without such Title Defect (taking into account the interests
represented by Seller under Exhibit “A” and the portion of the Purchase Price
allocated in Exhibit “C” to such Title Defect Property).
     Section 6.3 Determination of Title Defects. An Asset shall not be deemed to
have a “Title Defect” if the following statements are true in all material
respects with respect to such Asset as of the Closing Date:
     (i) Seller has Defensible Title thereto;
     (ii) all rentals, Pugh clause payments, shut-in gas payments and other
similar payments (other than royalties, overriding royalties and other similar
payments on production) due with respect to such Asset have been properly and
timely paid; and
     (iii) Seller is not in default under the material terms of any Leases,
farmout agreements or other contracts or agreements respecting such Asset which
could (a) prevent Seller from receiving the proceeds of production attributable
to Seller’s interest therein, or (b) result in cancellation of Seller’s interest
therein.
     Notwithstanding any other provision in this Agreement to the contrary, the
following matters shall not be asserted as, and shall not constitute, Title
Defects:

17

     (a) defects in the chain of title such as minor name discrepancies, lack of
corporate authorization, failure to recite marital status in a document, or
omissions of successions of heirship proceedings, unless Buyer provides
affirmative evidence that such failure or omission results in another party’s
superior claim of title to the relevant Asset portion thereof;
     (b) defects arising out of lack of survey;
     (c) other defects of a type expected to be encountered in the area involved
and customarily acceptable to prudent operators and interest owners.
     Section 6.4 Preference Rights and Requirements. Seller shall make a
good-faith effort to obtain waivers of any Preference Rights and to satisfy any
Transfer Requirements which are ordinarily obtained prior to Closing. Buyer
shall notify Seller of any additional Transfer Requirement or Preference Rights
it discovers prior to Closing. If a Preference Right is exercised prior to
Closing, the Purchase Price shall be adjusted downward in an amount equal to the
price paid to Seller for the Asset with respect to which the Preference Right
has been exercised and such Asset shall be deleted from this Agreement. As to
any Asset with respect to which a Transfer Requirement has not been obtained
prior to Closing, Buyer may waive such Transfer Requirement and accept an
assignment covering such Asset. If Buyer does not waive the Transfer
Requirement, an adjustment shall be made to the Purchase Price based upon the
allocated value of the Asset so affected and, if the Transfer Requirement is
obtained after Closing, Buyer shall pay Seller such allocated value and receive
an assignment of such Asset from Seller pursuant to this Agreement. If a
Preference Right burdening an Asset has not been exercised or waived by Closing,
Buyer shall pay for and accept an assignment covering such Asset and, if the
Preference Right is exercised after Closing, Buyer shall be entitled to all
proceeds paid for such interest by the third party exercising such Preference
Right. Buyer shall be responsible for conveying title to the Asset affected by
said Preference Right to the party exercising the same and shall indemnify and
hold Seller harmless from and against any claim or liability for Buyer’s failure
to make such conveyance.
     Section 6.5 Deferred Claims and Disputes. Any disputed Title or
Environmental Defect or other adjustment to the Adjusted Purchase Price upon
which the Parties cannot agree (a “Deferred Adjustment Claim”), shall be settled
pursuant to this Section 6.5, and shall not prevent or delay Closing.
     With respect to each Deferred Adjustment Claim, Buyer and Seller shall
deliver to the other a written notice describing each such potential Deferred
Adjustment Claim, the amount in dispute and a statement setting forth the facts
and circumstances that support such Party’s position with respect to such
Deferred Adjustment Claim. At Closing, the Purchase Price shall not be adjusted
on account of, and no effect shall be given to, the Deferred Adjustment Claim.
On or prior to the thirtieth (30th) consecutive calendar day following the
Closing Date (the “Deferred Matters Date”), Seller and Buyer shall attempt in
good faith to reach agreement on the Deferred Adjustment Claims and, ultimately,
to resolve by written agreement all disputes regarding the Deferred Adjustment
Claims. Any Deferred Adjustment Claims which are not so resolved on or

18

before the Deferred Matters Date may be submitted by either Party to final and
binding arbitration in accordance with the arbitration procedures set forth in
Section 16.10. The amount of any reduction in or overage of the Purchase Price
to any Party becomes entitled under the final and binding written decision of
the Tribunal shall be promptly paid by the other Party to such Party.
Article 7
Covenants of Seller and Buyer
     Section 7.1 Conduct of Business Pending Closing. Except as provided in this
Agreement, until the earlier of Closing or the termination of this Agreement,
Seller will use commercially reasonable efforts to operate and maintain the
Assets consistent with past practices and will continue performance of all
pending capital projects and expenditures which are set forth in
Schedule 4.1(l). Seller will not undertake any other capital expenditure in
excess of $20,000.00 or make any contractual commitment in excess of 30 days,
without approval of Buyer.
     Section 7.2 Notices and Consents. Each of the Parties will give any notices
to, make any filing with, and use its reasonable efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in connection with the transactions contemplated by this Agreement.
     Section 7.3 Casualty Loss. In the event of a Casualty to an Asset prior to
Closing, this Agreement shall remain in full force and effect, and (unless Buyer
and Seller shall otherwise agree), at Buyer’s election, such Asset shall be
treated as if it had a Title Defect associated with it and the procedure
provided for in Section 6.2 shall be applicable thereto.
     Section 7.4 Buyer’s Access to the Assets; Joint Operating Agreements. After
Closing, the Parties will in some cases, own differing depths and rights
underlying the same lands comprising portions of the Assets. In such cases, the
Parties expressly agree that each Party shall have full access to and use of the
surface and subsurface of the Leases and lands comprising the Assets in order to
develop its interests in same. The Parties will work cooperatively to resolve
and accommodate their respective operations wherever a potential conflict
exists. The Assets referred to in Section 1.2 (i) are subject to several joint
operating agreements (“JOA’s”) entered into between Seller and CMR prior to the
Effective Date. At Closing, Seller shall effectuate the amendment of the JOA’s
to exclude all of Seller’s rights and interests in the lands governed by the
JOA’s save and except the Glen Rose formation. It is the intent of the Parties
that the Assets referred to in Section 1.2 (i) will no longer be subject to the
JOA’s entered into by the Seller prior to the Effective Date.
     Section 7.5 Northern Lands. At Closing, Seller shall assign to Buyer an
undivided fifty percent (50%) of its interest in the Northern Lands as to all
depths below the Glen Rose formation in the form of Exhibit H. Additionally, the
parties shall execute

19

a mutually acceptable JOA in the form of Exhibit G-2 to govern operations on the
Northern Lands, that shall include the following general terms:

  (i)   Buyer shall be designated as Operator;     (ii)   Either party may
propose exploratory wells;     (iii)   Unless mutually agreed, no more that 4
wells drilling at one time;     (iv)   Unless mutually agreed; no more than 15
wells per year for 2 years;     (v)   Unless mutually agreed; no more that 2
Jurassic wells during the first 2 years;     (vi)   Any non-consenting party to
an exploratory well during the 2 years, would forfeit all interest in a nine
(9) square mile developmental block centered on the well; and     (vii)   At the
end of 2 years or completion of the fifteenth exploratory well, whichever is
earlier, the Parties will meet to conduct a partitioning of the Northern Lands
as follows:

  a.   Within the development block for each well: Buyer and Seller will
alternate selection of 1 square mile sections (other than sections on which
producing wells are located) until all are chosen, with the operator of the well
selecting first. Any party that non-consented the well shall have likewise
forfeited its selection rights in the applicable development block.     b.  
Outside the development block for each well: Buyer and Seller will alternate
selection of 9 square mile sections until all remaining Northern Lands have been
divided.         Once all selections are complete, the Parties will cooperate to
immediately assign to one another the applicable interests in the now divided
Northern Lands, in a form substantially similar to Exhibit H.

Section 7.6 Takeover of Wells. With regard to any wells retained by Seller or
drilled in the future by Seller on interests reserved hereunder within the
Non-Compete outline depicted in Exhibit E and the Assets set forth on
Exhibit G-1, in the event that Seller desires to plug and abandon such a well,
Seller shall provide Buyer notice and an opportunity to elect to take over such
well by affirmative, written response within forty-eight hours of such notice.
If Buyer so elects, it will assume all obligations and liability with regard to
such well arising after the date of such election, including without limitation,
all obligations for plugging and abandoning the well, but not otherwise, and
Seller shall immediately assign said well and the associated spacing/proration
unit to Buyer by conveyance in the form of Exhibit D. With regard to any wells
acquired by

20

Buyer or drilled in the future by Buyer on interests reserved hereunder by
Seller within the Non-Compete outline depicted in Exhibit E and the Assets set
forth on Exhibit G-1, in the event that Buyer desires to plug and abandon such a
well, Buyer shall provide Seller notice and an opportunity to elect to take over
such well by affirmative, written response within forty-eight hours of such
notice. If Seller so elects, it will assume all obligations and liability with
regard to such well arising after the date of such election, including without
limitation, all obligations for plugging and abandoning the well, but not
otherwise, and Buyer shall immediately assign said well and the associated
spacing/proration unit to Seller by conveyance in the form of Exhibit D.
     Section 7.7 Comanche Ranch Conveyance. At Closing, the Parties agree that
Seller shall assign to CMR all of its interests in the producing and shutin
wellbores described on Schedule 7.7 (which includes certain producing and
nonproducing wells and associated surface and down hole equipment ), subject to
a full indemnity in favor of Buyer and in the form of Exhibit K (the “Comanche
Ranch Conveyance”).
     Section 7.8 Adjustment for Certain Costs and Expenses. The Parties agree to
work cooperatively with CMR to adjust the costs and expenses attributable to the
assets transferred under the Glen Rose Rights Conveyance and the Comanche Ranch
Conveyance, as of the Effective Date, so that the ultimate owner(s) of such
assets is responsible for those obligations.
Article 8
Closing Conditions
     Section 8.1 Seller’s Closing Conditions. The obligation of Seller to
proceed with the Closing contemplated hereby is subject, at the option of
Seller, to the satisfaction on or prior to the Closing Date of all of the
following conditions:
     (a) Representations, Warranties and Covenants. The (i) representations and
warranties of Buyer contained in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, and (ii) covenants and
agreements of Buyer to be performed on or before the Closing Date in accordance
with this Agreement shall have been duly performed in all material respects.
     (b) No Action. On the Closing Date, no suit, action or other proceeding
(excluding any such matter initiated by Seller or an Affiliate) shall be pending
or threatened before any court or governmental agency or body of competent
jurisdiction seeking to enjoin or restrain the consummation of the Closing or
recover damages from Seller resulting therefrom.
     (c) Glen Rose Rights. On or before the Closing Date, Buyer shall have
completed the Companion Transaction described in Section 8.2(c) and the Glen
Rose Rights Conveyance shall be delivered to Seller.

21

     Section 8.2 Buyer’s Closing Conditions. The obligations of Buyer to proceed
with the Closing contemplated hereby is subject, at the option of Buyer, to the
satisfaction on or prior to the Closing Date of all of the following conditions:
     (a) Representations, Warranties and Covenants. (i) The representations and
warranties of Seller contained in this Agreement shall be true and correct in
all material respects on and as of the Closing Date as though made as of the
Closing Date, and (ii) the covenants and agreements of Seller to be performed on
or before the Closing Date in accordance with this Agreement shall have been
duly performed in all material respects.
     (b) No Action. On the Closing Date, no suit, action or other proceeding
(excluding any such matter initiated by Buyer or its affiliates) shall be
pending or threatened before any court or governmental agency or body of
competent jurisdiction seeking to enjoin or restrain the consummation of the
Closing or recover damages from Buyer or resulting therefrom.
     (c) Companion Transaction. Buyer shall have completed an agreement and
closed a transaction for the purchase all of the oil and gas interests of CMR
Energy LP and Arrow River Energy LP (together “CMR”) in the Assets except for a
twenty-two and one-half percent (22 1/2%) interest in the Comanche Ranch and
CMR’s existing production (the “Companion Transaction”); CMR shall have
delivered the Glen Rose Rights Conveyance to Seller; and Seller shall have
delivered the Comanche Ranch Conveyance to CMR.
     (d) Deduction for Defects. The aggregate adjustments to the Purchase Price
for Title and Environmental Defects does not exceed 3% of the Purchase Price.
     (e) Net Profits Interest in Southern Leases. The release of the net profits
interest set forth in the asset exchange agreement dated February 11, 2005, and
assignment dated effective February 1 2005 between Seller and CMR burdening
174,460 gross acres in Maverick, Dimmit and Zavala Counties, TX (the “NPI”) in
the form of Exhibit J.
     (f) Gathering and Processing Arrangements. Buyer will have entered into a
mutually acceptable gathering and processing arrangement with Seller’s affiliate
to ensure existing marketing arrangements for the Assets are met.
     Section 8.3 Regulatory Approvals. If Buyer or Seller determines that
approval is required to permit Buyer to continue to use any governmental permits
with respect to the Assets after Closing, Buyer and Seller shall, at Buyer’s
expense, as promptly as practicable after the date of this Agreement, cooperate
in filing the required applications

22

and notices with the appropriate governmental authorities seeking authorization
to confirm Buyer’s continued right to use such permits or to transfer or assign
such permits to Buyer as necessary.
Article 9
Closing
     Section 9.1 Closing. The Closing shall be held on Friday September 30, 2005
at 9:00 a.m., at the offices of Seller in San Antonio, Texas, or such other time
or place as the parties may agree, and shall occur concurrently with the closing
of the Companion transaction described in Section 8.2(c) above.
     Section 9.2 Seller’s Closing Obligations. At Closing Seller shall further
execute and deliver, or cause to be executed and delivered, to Buyer the
following:
     (a) a Conveyance, Assignment and Bill of Sale, substantially in the form
attached hereto as Exhibit “D,” for each county in which the Assets are located
and government forms of assignment, if applicable;
     (b) the Closing Statement;
     (c) the Seismic License;
     (d) a Certificate of Non-Foreign Status, consistent with Treasury
Regulation Section 1.1445-2(b)(2);
     (e) on forms supplied by Buyer, transfer orders or letters in lieu thereof,
directing the operator to make payment of proceeds attributable to production
from the Assets after the Effective Time to Buyer;
     (f) the Northern Lands Conveyance;
     (g) the Northern Lands JOA;
     (h) the Release of the NPI; and
     (i) the Comanche Ranch Conveyance.
     Section 9.3 Buyer’s Closing Obligations. At Closing, Buyer shall execute
and deliver, or cause to be delivered, to Seller the following:
     (a) the Closing Payment in immediately available funds to the bank account
as provided in Section 3.1;

23

     (b) the Closing Statement;
     (c) the Northern Lands Conveyance;
     (d) the Northern Lands JOA; and
     (e) the Glen Rose Rights Conveyance.
     Section 9.4 Suspense Proceeds. At Closing, pursuant to Section 3.2(vi),
there shall be an adjustment to the Purchase Price for all proceeds from
production attributable to the Assets which are held in suspense by Seller and
set forth on Schedule 9.4. Buyer shall be responsible for the proper
distribution of all such suspended proceeds and agrees to indemnify, defend and
hold harmless Seller from and against any and all claims, liabilities and losses
related to such suspended proceeds unless such claims establish that Seller
unlawfully suspended such proceeds.
Article 10
Post-Closing Matters
     Section 10.1 Records. Within ten (10) business days after Closing, Seller
shall deliver to Buyer copies of Seller’s Records (where Seller retains an
interest and is operator) or the originals of Seller’s Records (where Seller
either retains no interest or retains an interest but is not operator. Seller
shall provide Buyer and its representatives reasonable access at reasonable
times to, and the right to copy all or any portion of, the Seller’s Records.
     Section 10.2 Final Settlement Statement. As soon as practicable after the
Closing, but in no event later than ninety (90) days after Closing, Seller shall
prepare and deliver to Buyer, in accordance with this Agreement and GAAP, a
statement (the “Final Settlement Statement”) setting forth each adjustment to
the Closing Statement, finally determined as of Closing, and showing the
calculation of such adjustments. Within thirty (30) days after receipt of the
Final Settlement Statement, Buyer shall deliver to Seller a written report
containing any changes that Buyer proposes be made in good faith to resolve any
questions with respect to the amounts due pursuant to such Final Settlement
Statement. If the parties fail to agree upon such Final Settlement Statement
within one hundred fifty (150) days after the Closing, the matters in dispute
shall be submitted to arbitration pursuant to Section 16.11. Amounts due any
Party under the agreed upon Final Settlement Statement shall be paid within
10 days thereafter.
     Section 10.3 Further Assurances, Confidentiality Agreement. Seller and
Buyer agree that, from time to time after the Closing Date, they will execute
and deliver such further instruments, and take or cause to take, such other
action as may be necessary to carry out the purposes and intents of this
Agreement. The Confidentiality Agreement dated July 15, 2005 between the Parties
shall terminate at Closing, except as to No Employee Raiding under Section 1.9
thereof.

24

     Section 10.4 Tax Cooperation. The Parties have allocated the Purchase Price
among the Assets as set forth in Exhibit C. The Parties shall cooperate to
comply with all substantive and procedural requirements of Section 1060 of the
Code including the filing by the Parties of IRS Form 8594 with their federal
income tax returns for the taxable year in which the Closing occurs.
Article 11
Survival
     Section 11.1 Survival of Representations and Warranties. The
representations, warranties, indemnities, covenants and agreements made herein
shall survive for a period of six (6) months following the Closing Date unless
otherwise specified in this Agreement.
Article 12
Limitations
     Section 12.1 Disclaimer of Warranties. NOTWITHSTANDING ANYTHING CONTAINED
TO THE CONTRARY IN ANY OTHER PROVISION OF THIS AGREEMENT, IT IS THE EXPLICIT
INTENT OF EACH PARTY HERETO THAT SELLER IS NOT MAKING ANY REPRESENTATION OR
WARRANTY WHATSOEVER, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, BEYOND THOSE
REPRESENTATIONS OR WARRANTIES EXPRESSLY GIVEN IN THIS AGREEMENT, AND IT IS
UNDERSTOOD THAT, SUBJECT TO SUCH EXPRESS REPRESENTATIONS AND WARRANTIES, BUYER
TAKES THE ASSETS “AS IS” AND “WHERE IS.” WITHOUT LIMITING THE GENERALITY OF THE
IMMEDIATELY PRECEDING SENTENCE, SELLER HEREBY (i) EXPRESSLY DISCLAIMS, AND
NEGATES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AT COMMON LAW, BY
STATUTE OR OTHERWISE, RELATING TO (a) THE CONDITION OF THE ASSETS (INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR OF CONFORMITY TO MODELS OR SAMPLES OF
MATERIAL), or (b) ANY INFRINGEMENT BY SELLER OF ANY PATENT OR PROPRIETARY RIGHT
OF ANY THIRD PARTY, and (ii) NEGATES ANY RIGHTS OF BUYER UNDER STATUTES OR OTHER
LAWS TO CLAIM DIMINUTION OF CONSIDERATION AND ANY CLAIMS BY BUYER FOR DAMAGES
BECAUSE OF ANY VICES OR DEFECTS, WHETHER KNOWN OR UNKNOWN, IT BEING THE
INTENTION OF SELLER AND BUYER THAT THE ASSETS ARE TO BE ACCEPTED BY BUYER IN
THEIR PRESENT CONDITION AND STATE OF REPAIR.
     Section 12.2 Damages. NOTWITHSTANDING ANYTHING CONTAINED TO THE CONTRARY IN
ANY OTHER PROVISION OF THIS AGREEMENT, SELLER AND BUYER AGREE THAT THE RECOVERY
OF ANY DAMAGES

25

SUFFERED OR INCURRED AS A RESULT OF ANY BREACH BY ANY PARTY OF ANY OF ITS
REPRESENTATIONS, WARRANTIES OR OBLIGATIONS UNDER THIS AGREEMENT SHALL BE LIMITED
TO THE ACTUAL DAMAGES SUFFERED OR INCURRED (WHICH SHALL NOT INCLUDE ANY
INDIRECT, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES AWARDED AGAINST
OR PAID BY THE INDEMNIFIED PARTY SEEKING INDEMNITY HEREUNDER TO ANY THIRD PARTY)
AS A RESULT OF THE BREACH BY THE BREACHING PARTY OF ITS REPRESENTATIONS,
WARRANTIES OR OBLIGATIONS HEREUNDER AND IN NO EVENT SHALL THE BREACHING PARTY BE
LIABLE TO THE NON-BREACHING PARTY FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL,
EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY DAMAGES ON
ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR DELAYED PRODUCTION) SUFFERED OR
INCURRED BY THE NON-BREACHING PARTY AS A RESULT OF THE BREACH BY THE BREACHING
PARTY OF ANY OF ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS HEREUNDER.
Article 13
Non-Compete
     Section 13.1 Non-Compete. For a period of 2 years from Closing, neither the
Seller nor any of its officers, directors, employees, Affiliates, agents and
representatives, shall, directly or indirectly, acquire in any manner additional
oil and gas interests of any kind, within the area outlined in Exhibit “E”,
except as same pertain to those certain oil and gas rights, production, wells,
pipelines and any other rights and interests excluded and retained by Seller in
Section 1.2. As a limited exception, such persons may acquire rights as may be
necessary for rights of way for the Maverick Dimmit Pipeline System. Breach of
this covenant will entitle EnCana to injunctive relief and all available
damages.
Article 14
Indemnification
     Section 14.1 Indemnification by Seller.
     (a) Seller shall to the fullest extent permitted by law, release, defend,
indemnify and hold harmless Buyer, its Affiliate and their respective directors,
officers, employees, agents and other representatives, from and against the
following:
     (i) All claims, demands, damages, liabilities, judgments, losses and
reasonable costs, expenses and attorneys’ fees (individually a “Loss” and
collectively, the “Losses”) arising from the breach by Seller of any
representation or warranty set forth in this Agreement;

26

     (ii) All Losses arising from the breach by Seller of any covenant set forth
in this Agreement or the Closing Documents;
     (iii) Subject to Section 5.3(d), all Losses arising from the ownership or
operation of the Assets prior to the Closing Date; and
     (iv) All Losses attributable to Seller’s or any third party’s activities
related to the interests, depths and operations retained by Seller in
Section 1.2 hereunder, including without limitation, any Environmental Claim,
Environmental Condition and Environmental Liability, which indemnity shall not
be subject to the limitation period in Section 11.1.
     Section 14.2 Indemnification by Buyer. Buyer shall to the fullest extent
permitted by law, release, defend, indemnify and hold harmless, Seller, its
Affiliates and their respective directors, officers, employees, agents and other
representatives from and against the following:
     (a) All Losses arising from the breach by Buyer of any representation or
warranty set forth in this Agreement that survives the Closing;
     (b) All Losses arising from the breach by Buyer of any covenant set forth
in this Agreement;
     (c) All Losses arising from the ownership and operation of the Assets after
Closing;
     (d) All Losses to interests, depths and operations retained by Seller in
Section 1.2 resulting from, or attributable to the operation of the Assets by
Buyer or its representatives.
     The provisions of this Section 14.2 shall in no way relieve Seller of
Seller’s obligations under Articles 5 and 6 to cure Title Defects or
Environmental Defects or under Section 14.1.
     Section 14.3 Notification and Proceedings. As soon as reasonably practical
after obtaining knowledge thereof, an indemnified Party shall notify the
indemnifying Party of any claim or demand which the indemnified Party has
determined has given or could give rise to a claim for indemnification under
this Article 14. Such notice shall specify the agreement, representation or
warranty with respect to which the claim is made, the facts giving rise to the
claim and the alleged basis for the claim, and the amount (to the extent then
determinable) of liability for which indemnity is asserted. In the event any
action, suit or proceeding is brought with respect to which a Party may be
liable under this Article 14, the defense of the action, suit or proceeding
(including all settlement negotiations and arbitration, trial, appeal, or other
proceeding) shall be at the discretion of and conducted by the indemnifying
Party. If an indemnified Party shall settle any such action, suit or proceeding
without the written consent of the indemnifying

27

Party (which consent shall not be unreasonably withheld), the right of the
indemnified Party to make any claim against the indemnifying Party on account of
such settlement shall be deemed conclusively denied. An indemnified Party shall
have the right to be represented by its own counsel at its own expense in any
such action, suit or proceeding, and if an indemnified Party is named as the
defendant in any action, suit or proceeding with respect to itself at its own
expense. Subject to the foregoing provisions of this Article 14, neither Party
shall, without the other Party’s written consent, settle, compromise, confess
judgment or permit judgment by default in any action, suit or proceeding if such
action would create or attach any liability or obligation to the other Party.
The Parties agree to make available to each other, and to their respective
counsel and accountants, all information and documents reasonably available to
them which relate to any action, suit or proceedings, and the Parties agree to
render to each other such assistance as they may reasonably require of each
other in order to ensure the proper and adequate defense of any such action,
suit or proceeding.
Article 15
Termination; Remedies
     Section 15.1 Termination.
     (a) Termination of Agreement. This Agreement and the transactions
contemplated hereby may be terminated at any time at or prior to the Closing:

  (i)   by mutual written consent of Seller and Buyer;     (ii)   by Seller if
any condition specified in Section 8.1 has not been satisfied on or before
Closing and shall not have been waived by Seller; or     (iii)   by Buyer if any
condition specified in Section 8.2 has not been satisfied on or before Closing
and shall not have been waived by Buyer;         provided, however, that the
right to terminate this Agreement pursuant to Section 15.1(a)(ii) or
15.1(a)(iii) shall not be available to a Party that has received prior written
notice of any material, uncured breach of any of its representations,
warranties, covenants or agreements contained in this Agreement at the time such
Party seeks to terminate this Agreement.

     (b) Effect of Termination. In the event of termination of this Agreement by
Seller, on the one hand, or Buyer, on the other hand, pursuant to
Section 15.1(a), written notice thereof shall forthwith be given by the
terminating Party to the other Party, and this Agreement shall thereupon
terminate. If this

28

Agreement is terminated as provided herein, all filing, applications and other
submissions made to any governmental authority shall, to the extent practicable,
be withdrawn from the governmental authority to which they were made.
     Section 15.2 Remedies. Except as set forth in Sections 12.2, either Party’s
breach of this Agreement, shall entitle the other Party to enforce its legal and
equitable remedies, including specific performance of this Agreement, provided,
however, that a Party must initiate any action for specific performance, if at
all, within thirty (30) days after the breach or alleged breach by the other
Party, and, if such action is not so instituted within such period of time, then
such Party shall be deemed conclusively to have waived the right to institute
such action.
Article 16
Miscellaneous
     Section 16.1 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original instrument, but which together shall
constitute but one and the same instrument. Any counterpart of this Agreement or
any document or other instrument delivered hereunder may be delivered by
facsimile. Any facsimile signature shall be replaced with an original signature
as promptly as practical.
     Section 16.2 Governing Law; Jurisdiction; Process.
     (a) THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS
WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW RULES
THAT WOULD DIRECT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
     (b) SUBJECT TO THE ARBITRATION AGREEMENT SET FORTH IN SECTION 16.10, BUYER
AND SELLER CONSENT TO PERSONAL JURISDICTION IN ANY LEGAL ACTION, SUIT OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT IN ANY COURT, FEDERAL OR STATE,
LOCATED IN HOUSTON, TEXAS HAVING SUBJECT MATTER JURISDICTION AND WITH RESPECT TO
ANY SUCH CLAIM, BUYER AND SELLER IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY CLAIM, OR ANY OBJECTION THAT BUYER OR SELLER MAY NOW OR
HEREAFTER HAVE, THAT VENUE OR JURISDICTION IS NOT PROPER WITH RESPECT TO ANY
SUCH LEGAL ACTION, SUIT OR PROCEEDING BROUGHT IN SUCH COURT IN HOUSTON, TEXAS,
INCLUDING ANY CLAIM THAT SUCH LEGAL ACTION, SUIT OR PROCEEDING BROUGHT IN SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND ANY CLAIM THAT

29

BUYER OR SELLER ARE NOT SUBJECT TO PERSONAL JURISDICTION OR SERVICE OF PROCESS
IN SUCH HOUSTON, TEXAS FORUM.
     Section 16.3 Entire Agreement. This Agreement and the Appendices, Schedules
and Exhibits hereto contain the entire agreement between the Parties with
respect to the subject matter hereof and there are no agreements,
understandings, representations or warranties between the Parties other than
those set forth or referred to herein.
     Section 16.4 Expenses. Buyer shall be responsible for all recording, filing
or registration fees for any assignment or conveyance delivered to Buyer under
or pursuant to this Agreement. Seller shall be responsible for all sales tax, if
any, resulting from the purchase and sale of the Assets and shall file any
required sales tax return. All other costs and expenses incurred by each Party
shall be borne by such Party.
     Section 16.5 Notices. All notices hereunder shall be sufficiently given for
all purposes hereunder if in writing and delivered personally, sent by
documented overnight delivery service or, to the extent receipt is confirmed, by
United States mail, telecopy, telefax or other electronic transmission service
to the appropriate address or number as set forth below.
To Seller:
The Exploration Company of Delaware, Inc.
500 North Loop, 1604 East, Suite 250
San Antonio, Texas 78232
Attention: James E. Sigmon
Telephone: (210 496-5300
Facsimile: (210) 496-3232
To Buyer:
EnCana Oil & Gas (USA) Inc.
370 17th St, Suite 1700
Denver, Colorado 80202
Attention: Roger J. Biemans
Telephone: (720) 876-5001
Facsimile: (303) 876-3178
Or at such other address and to the attention of such other person as a Party
may designate by written notice to the other Party.

30


     Section 16.6 Disclosure of Information. Either party and its ultimate
parent and affiliates, shall be permitted to disclose information regarding this
transaction to Canadian and U.S. securities regulators, stock exchanges, its
advisors, potential investors and the investing public whether by way of
prospectus, information memorandum, filing or otherwise, as may be required by
law. Prior to any such disclosure, the other party shall first be afforded
reasonable opportunity to review the content of the proposed disclosure and
provide reasonable comment regarding same.
     Section 16.7 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective successors
and permitted assigns. This Agreement may not be assigned by either Party except
with the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed, and any such assignment without such consent
shall be void and of no force or effect.
     Section 16.8 Amendments and Waivers. This Agreement may not be modified or
amended except in writing signed by the Party against whom enforcement of any
such modification or amendment is sought. The waiver by either Party of a breach
of any term or provision of this Agreement shall not be construed as a waiver of
any subsequent breach.
     Section 16.9 Appendices, Schedules and Exhibits. All Appendices, Schedules
and Exhibits referred to herein are incorporated and made a part of this
Agreement.
     Section 16.10 Arbitration. Except as otherwise expressly provided herein,
any dispute, controversy, or claim (a “Dispute”) arising out of or in connection
with this Agreement, except for a suit to enforce specific performance, shall be
referred to and determined by a binding arbitration, as the sole and exclusive
remedy of the Parties as to the Dispute, conducted in accordance with American
Arbitration Association (“AAA”) arbitration rules for commercial disputes (the
“Rules”), which are deemed to be incorporated by reference, except that in the
event of any conflict between those Rules and the arbitration provisions set
forth below, the provisions set forth below shall govern and control. The
arbitral tribunal (“Tribunal”) shall apply the law referred to in Section 15.8
in resolving the Dispute. The Tribunal shall be composed of three (3)
arbitrators, with Buyer and Seller each appointing one arbitrator, and the two
(2) arbitrators so appointed appointing the third arbitrator who shall act as a
Chairman of the Tribunal. Should any arbitrator fail to be appointed as
aforesaid, then such arbitrator shall be appointed by the AAA in accordance with
the Rules. The arbitration shall be held in Houston, Texas, and the proceedings
shall be conducted and concluded as soon as reasonably practicable, based upon
the schedule established by the Tribunal, but in any event the decision of the
Tribunal shall be rendered within ninety (90) days following the selection of
the Chairman of the Tribunal. The decision of the Tribunal shall be final and
binding upon the Parties. Judgment upon the award rendered by the Tribunal may
be entered in, and enforce by, any court of competent jurisdiction.

31

     Section 16.11 Attorney’s Fees. The prevailing Party in any legal proceeding
brought under or to enforce this Agreement shall be additionally entitled to
recover court costs, reasonable costs or arbitration and reasonable attorneys’
fees from the nonprevailing Party.
     Section 16.12 Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any
materially adverse manner to any Party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.
     IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each
of the Parties as of the day first above written.

            THE EXPLORATION COMPANY OF DELAWARE, INC.


      By:   /s/ James E. Sigmon       James E. Sigmon, President & CEO         
   

            ENCANA OIL & GAS (USA) INC.


      By:   /s/ Roger J. Biemans       Roger J. Biemans, President           

32

         

APPENDIX A
TO
ASSET PURCHASE AND SALE AGREEMENT
DEFINITIONS
“Adjusted Purchase Price” shall mean as defined in Section 3.2.
“Affiliate” shall mean, with respect to any relevant Party, any other party that
directly or indirectly controls, is controlled by, or is under common control
with, such relevant Party. The term “control” means possessing (whether through
beneficial ownership of capital stock or other similar interests, by contract
agreement or otherwise), directly or indirectly, the power to vote more than
fifty percent (50%) of the voting stock or other voting ownership or equity
interests of any such relevant Party.
“Assets” shall mean as defined in Section 1.2.
“Casualty” shall mean volcanic eruptions, acts of God, fire, explosion,
earthquake, wind storm, flood, drought, condemnation, the exercise of any right
of eminent domain, confiscation and seizure. A Casualty does not include
depletion due to normal production and depreciation or failure of equipment or
casing.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Closing Statement” shall mean as defined in Section 3.3.
“Comanche Oil Pipeline” shall mean that oil pipeline for the Glen Rose formation
retained by Seller in Section 1.2 hereunder.
“Defensible Title” shall mean, respectively as to each Asset, such title held by
Seller that (i) entitles Seller to receive not less than the applicable Net
Revenue Interest or Net Revenue Interests specified for such Asset in Exhibits
“A” and “B”; (ii) obligates Seller to bear the costs and expenses attributable
to the maintenance, development, and operation of such Asset in an amount not
greater than the applicable Working Interest or Working Interests specified for
such Asset in Exhibits “A” and “B”; and (iii) except for Permitted Encumbrances,
is free and clear of all liens and encumbrances.
“Effective Date” shall mean September 1, 2005.
“Environmental Claim” shall mean any action or written notice threatening same
by any third party alleging potential liability of Seller arising out of or
resulting from any actual or alleged violation of, or liability under, or any
remedial obligation under, any Environmental Law as a result of an Environmental
Condition with respect to the Assets or an Offsite Environmental Matter.

33


“Environmental Condition” shall mean an existing condition or circumstance with
respect to the air, soil, subsurface, surface waters, groundwaters, and/or
sediments that causes (i) an Asset not to be in compliance with any
Environmental Law, including any permits issued thereunder, in all material
respects, or (ii) the Asset to be required to be remediated (or other corrective
action taken with respect to such Asset) under any Environmental Law.
“Environmental Defect” shall mean an Environmental Condition with respect to an
Asset requiring Remediation, except where the reasonably anticipated Remediation
Amount with respect to such Environmental Condition is less than $10,000.
“Environmental Defect Property” shall mean as defined in Section 5.3.
“Environmental Examination Period” shall mean as defined in Section 5.3.
“Environmental Laws” shall mean all Laws relating to (a) the control of any
potential pollutant, or protection of the air, water, land, wetlands, natural
resources, wildlife and endangered species, (b) solid, gaseous or liquid waste
generation, handling, treatment, storage, disposal or transportation, and
(c) exposure to hazardous, toxic, radioactive or other substances alleged to be
harmful. “Environmental Laws” shall include, but are not limited to, the Clean
Air Act, the Clean Water Act, the Resource Conservation Recovery Act, the
Superfund Amendments and Reauthorization Act, the Toxic Substances Control Act,
the Safe Drinking Water Act, and CERCLA and shall also include all state, local
and municipal Laws dealing with the subject matter of the above listed Federal
statutes or promulgated by any governmental or quasigovernmental agency
thereunder in order to carry out the purposes of any Federal, state, local or
municipal Law.
“Environmental Liabilities” shall mean any and all costs (including costs of
Remediation), damages, settlements, expenses, penalties, fines, taxes,
prejudgment and post-judgment interest, court costs and attorneys’ fees incurred
or imposed (i) pursuant to any order, notice of responsibility, directive
(including requirements embodied in Environmental Laws), injunction, judgment or
similar act (including settlements) by any Governmental Authority to the extent
arising out of or under Environmental Laws or (ii) pursuant to any claim or
cause of action by a Governmental Authority or third party for personal injury,
property damage, damage to natural resources, remediation or response costs to
the extent arising out of or attributable to any violation of, or any remedial
obligation under, any Environmental Law.
“Environmental Matters” shall mean (i) any order, notice of responsibility,
directive (including requirements embodied in Environmental Laws), injunction,
judgment or similar act (including settlements) by any Governmental Authority
arising out of or under any Environmental Laws or (ii) pursuant to any claim or
cause of action by a Governmental Authority or third party for personal injury,
property damage, damage to natural resources, remediation or response costs
arising out of or attributable to any Hazardous Materials or any violation of,
or any remedial obligation under, any Environmental Law.

34

“Equipment” shall mean all the tangible personal property, machinery, gathering
lines, fixtures and improvements that are attributable to the Assets, or the
production, treatment sale or disposal of Hydrocarbons or water from the Assets,
except as to the interests and depths retained by Seller pursuant to
Section 1.2.
“Final Settlement Statement” shall mean as defined in Section 10.2.
“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Securities and Exchange Commission, the American
Institute of Certified Public Accountants acting through its Accounting
Principles Board or by the Financial Accounting Standards Board or through other
appropriate boards or committees thereof.
“Governmental Authority” shall mean (i) the United States of America, (ii) any
state, county, municipality or other governmental subdivision within the United
States of America, and (iii) any court or any governmental department,
commission, board, bureau, agency or other instrumentality of the United States
of America or of any state, county, municipality or other governmental
subdivision within the United States of America.
“Hazardous Discharge” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging injecting, escaping, leaching, disposing or
dumping of any Hazardous Materials from or onto any real property owned, leased
or operated at any time by Seller or any real property owned, leased or operated
by any other Person.
“Hazardous Materials” shall mean any explosives, radioactive materials, asbestos
material, urea formaldehyde, hydrocarbon contaminants, underground tanks,
pollutants, contaminants, hazardous, corrosive or toxic substances, special
waste or waste of any kind, including compounds known as chlorobiophenyls and
any material or substance the storage, manufacture, disposal, treatment,
generation, use, transport, mediation or release into the environment of which
is prohibited, controlled, regulated or licensed under Environmental Laws,
including, but not limited to, (i) all “hazardous substances” as that term is
defined in Section 101(14) of the Comprehensive Environmental Response,
Compensation and Liability Act, as amended, and (ii) petroleum and petroleum
products.
“Hydrocarbons” means crude oil, natural gas, casinghead gas, coalbed methane,
condensate, helium, sulphur, tar sands, uranium, SO2, CO2, natural gas liquids,
and other gaseous and liquid hydrocarbons or any combination thereof,
attributable to the Assets, except as to the interests and depths retained by
Seller pursuant to Section 1.2.
“Incidental Rights” shall mean all right, title and interest of Seller (except
as to the interests and depths retained by Seller pursuant to Section 1.2) in
and to or derived from the following: (a) all rights with respect to the use and
occupancy of the surface of and the subsurface depths under the lands and Leases
comprising the Assets; (b) all rights with respect to any pooled, communitized
or unitized acreage by virtue of any of the

35

Assets being a part thereof; and (c) all agreements and contracts, easements,
rights-of-way, servitudes and other estates related or attributable to the
Assets or Equipment.
“Knowledge” shall mean the actual knowledge of any fact, circumstance or
condition by the individual having supervisory management authority over the
matters to which such knowledge pertains.
“Law” or “Laws” shall mean any applicable statute, law (including common law),
ordinance, regulation, rule, ruling, order, writ, injunction, decree or other
official act of or by any Governmental Authority.
“Leases” shall mean all of the fee mineral interests, surface leases, oil and
gas leasehold interests, production payments, reversionary interests, royalty
and overriding royalty interests owned by Seller and described on Exhibit “A”,
limited to the interests and depths set forth therein being conveyed to Buyer.
“Material Contracts” shall mean as defined in Section 4.1(f).
“Maverick-Dimmit Pipeline System” shall mean that certain approximately 69-mile
natural gas pipeline system and appurtenant easements, rights-of-way, fixtures,
equipment, meters and compressors, situated in Maverick and Dimmit Counties,
Texas, and more particularly described in that certain Conveyance, Assignment
and Bill of Sale dated effective June 1, 2002, from Aquila Southwest Pipeline
Corporation, as Assignor, to Maverick-Dimmit, as Assignee, of record in Book
679, Page 486, of the Official Public Record of Maverick County, Texas.
“Net Revenue Interest” shall mean an interest (expressed as a percentage or
decimal fraction) in and to all Hydrocarbons produced and saved from or
attributable to an Asset or Lease.
“Offsite Environmental Matter” shall mean any Environmental Condition
(i) resulting from Hazardous Materials originating from the Assets that have
been transported for disposal, reclamation or recycling from the Assets prior to
the Closing Date to properties owned by third parties.
“Permitted Encumbrances” shall mean any of the following matters:
(a) other than the NPI, all agreements, instruments, documents, liens,
encumbrances, and other matters which are described in any Schedule or Exhibit
to the Agreement, to the extent that the net cumulative effect of such matter
does not operate to reduce the Net Revenue Interest in the affected Asset to
less than the Net Revenue Interest specified in Exhibit “C” for such Asset;
(b) any liens for taxes not yet delinquent or, if delinquent, that are being
contested in good faith in the ordinary course of business and which are
described on Schedule 4.1(m);

36

(c) all Preference Rights and Transfer Requirements with respect to which
(i) waivers or consents are obtained from the appropriate parties, or (ii) the
appropriate time period for asserting such rights has expired without an
exercise of such rights;
(d) any easements, rights-of-way, servitudes, permits, licenses, surface leases
and other rights with respect to surface operations to the extent such matters
do not interfere in any material respect with Seller’s operation of the portion
of the Assets burdened thereby;
(e) all royalties, overriding royalties, net profits interests, carried
interests, reversionary interests and other burdens to the extent that the net
cumulative effect of such burdens, as to a particular Asset, does not operate to
reduce the Net Revenue Interest of Seller in such Asset as specified in Exhibit
“C”; and
(f) rights of reassignment requiring notice and/or the reassignment (or granting
an opportunity to receive a reassignment) of a leasehold interest to the holders
of such reassignment rights prior to surrendering or releasing such leasehold
interest.
“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a Government Authority.
“Preference Right” shall mean any right or agreement that enables any third
party to purchase or acquire any Asset or any interest therein or portion
thereof as a result of or in connection with the sale, assignment, encumbrance
or other transfer of any Asset or any interest therein or portion thereof.
“Purchase Price” shall mean as defined in Section 3.1.
“RCRA” shall mean the Resource Conservation and Recovery Act of 1976, as amended
by the Used Oil Recycling Act of 1980, the Solid Waste Recovery Act of 1976, as
amended by the Solid Waste Disposal Act of 1980, and the Hazardous and Solid
Waste Amendments of 1984, as the same may be further amended and in effect from
time to time.
“Remediation” shall mean, with respect to an Environmental Condition, the
implementation and completion of any actions required under Environmental Laws
to correct or remove such Environmental Condition.
“Remediation Amount” shall mean, with respect to an Environmental Condition, the
present value as of the Closing Date (using an annual discount rate of 10%) of
the cost of the most cost effective Remediation of such Environmental Condition
which is reasonable under the circumstances.

37

“Seismic License” shall mean as defined in Section 1.2
“Seller’s Records” shall mean any of the Seller’s books, records, contracts,
agreements and files that are directly related to the Assets including without
limitation, title, contract, well, geologic, geophysical, gas marketing,
pipeline and other files, both paper and electronic, except as to the interests
and depths retained by Seller pursuant to Section 1.2.
“Taxes” shall mean all ad valorem, property, severance, production, excise and
all other taxes and similar obligations based upon or measured by ownership of
the Assets, the production of Hydrocarbons or the receipt of proceeds therefrom,
including any interest, penalties and assessments imposed thereon.
“Title Defect” shall mean as defined in Section 6.3.
“Title Defect Amount” shall mean as defined in Section 6.2(d).
“Title Defect Notice” shall mean as defined in Section 6.2(a).
“Title Defect Property” shall mean as defined in Section 6.2(c).
“Title Examination Period” shall mean as defined in Section 6.2(a).
“Transfer Requirement” shall mean any consent, approval, authorization or permit
of, or filing with or notification to, any third party which is required to be
obtained, made or complied with for or in connection with any sale, assignment,
transfer or encumbrance of any Asset or any interest therein other than any such
consent, approval, authorization or permit of, or filing with or notification
to, any third party which is required to be obtained, made or complied with for
or in connection with the sale of the Assets to Buyer as contemplated by the
Agreement.
“Wells” means the oil and gas wells located on the Leases that are a part of the
Assets and set forth on Exhibit “B”, except as to the interests and depths
retained by Seller pursuant to Section 1.2.
“Working Interest” shall mean the percentage of costs and expenses attributable
to the maintenance, development and operation of an Asset or Lease.

38

Exhibit “A”
TXCO Schedule of Leases

                                              EFFECTIVE       RECORDING  
Working   Net Revenue     LEASE NO.   LESSOR   LESSEE   DATE   COUNTY   INFO  
Interest   Interest   EXCEPTIONS  
TX-001-001.00
  Robert D. Barclay, Jr. et al   The Exploration Company   8/1/1994   Maverick  
17/357 Misc.   0.625/0.4687   0.4625/0.3468   (a), ©
TX-002-001.00
  Hollis D. Kincaid, et al   The Exploration Company   5/7/1997   Maverick  
456/358 OPR   1.000   0.750   (a), ©
TX-003-001.00
  Est. of A.B. Alkek   Ashtola Exploration Co.   10/3/1995   Maverick   410/01
OPR   0.469   0.347   (a), ©
TX-003-002.00
  A.B. Alkek (Bandera)   Maverick Properties, Inc.   3/7/1989   Maverick   17/33
OGR   0.030   0.0225   (a), ©
TX-003-003.00
  Est. of A.B. Alkek / Alkek “B” (Bandera)   Maverick Properties, Inc.  
2/19/1992   Maverick   312/290 OPR   0.030   0.0225   (a), ©
TX-003-004.00
  A.B. Alkek (Bandera)   Ashtola Exploration Co.   10/27/1995   Maverick  
412/296 OPR   0.030   0.0225   (a), ©
TX-004-001.00
  Jack R. Chittim et al   Joe R. Peacock   1/20/1997   Maverick   446/291 OPR  
0.473   0.350   (a), ©
TX-004-002.00
  Norvel J. Chittim, et al   Rycade Oil Corp   3/29/1956   Maverick   11/358 MR
  0.473   0.350   (a), ©
TX-004-003.00
  Annie E. Chittim, et al   Rycade Oil Corp   12/2/2024   Maverick   6/357 MR  
0.473   0.350   (a), ©
TX-005-001.00
  C L Wipff, et al   T G Shaw   6/6/1960   Maverick   13/450 OGR   1.000   0.740
  (a), ©
TX-005-002.00
  Maverick Co   T G Shaw   11/12/1970   Maverick   21/204 OGR   1.000   0.740  
(a), ©
TX-006-001.00
  Theodosia Coppock   The Exploration Company   8/2/1999   Maverick   550/201
OPR   1.000   0.740   (a), ©
TX-006-002.00
  Theodosia Coppock   The Exploration Company   1/15/2003   Maverick   717/346
OPR   1.000   0.740   (a), ©
TX-006-003.00
  Theodosia Coppock   The Exploration Company   1/15/2003   Maverick   717/351
OPR   1.000   0.740   (a), ©
TX-006-004.00
  Theodosia Coppock   The Exploration Company   1/15/2003   Maverick   717/354
OPR   1.000   0.740   (a), ©
TX-007-001.00
  Briscoe Ranch   The Exploration Company       Maverick       1.0/0.25  
0.74/0.185   (a), ©
TX-007-002.00
  Russell D. Brown, et al   The Exploration Company   9/1/2001   Maverick  
646/345 OPR   1.000   0.740   (a), ©
TX-008-001.00
  Ewing Halsell Foundation   The Exploration Company   3/8/2000   Maverick &
Dimmit   578/218 OPR   0.500   0.370   (a)
TX-008-004.00
  Amistad Cattle Company   The Exploration Company   1/29/2001   Maverick  
612/473 OPR   0.500   0.370   (a)
TX-008-005.00
  Robert Gonzalez, et al   The Exploration Company   2/12/2001   Maverick  
615/150 OPR   0.500   0.370   (a)
TX-010-001.00
  Jack R. Chittim, et al (Tract I = 3,336.48 acres)   The Exploration Company  
9/1/2001   Maverick   650/10 OPR   0.500   0.370   (a)
TX-010-001.00
  Jack R. Chittim, et al (Tract 2 = 1,592.52 acres)   The Exploration Company  
9/1/2001   Maverick   650/10 OPR   1.000   0.740   (a), ©
TX-011-001-01
  Jack R. Chittim, et al   The Exploration Company   11/30/2001   Maverick  
657/91 OPR   1.000   0.740   (a), ©
TX-011-001-02
  Maverick Minerals et al   The Exploration Company   11/30/2001   Maverick  
697/182 OPR   1.000   0.740   (a), ©

                                              EFFECTIVE       RECORDING  
Working   Net Revenue     LEASE NO.   LESSOR   LESSEE   DATE   COUNTY   INFO  
Interest   Interest   EXCEPTIONS  
TX-014-001.00
  Jay S. Myers, et al   J. Donald Jordan   3/23/1970   Dimmit   30/421 OGR  
0.500   0.4275   (a) (b)
TX-014-002.00
  J. A. Webb   J. Donald Jordan   4/24/1975   Dimmit   30/368 OGR   0.500  
0.4275   (a) (b)
TX-014-003.00
  Gussie Webb Vivian   J. Donald Jordan   4/24/1975   Dimmit   30/392 OGR  
0.500   0.4275   (a) (b)
TX-014-004.00
  Lake T. Webb, et ux   J. Donald Jordan   4/24/1975   Dimmit   30/395 OGR  
0.500   0.4275   (a) (b)
TX-014-005.00
  Dorothy Lee Varga   J. Donald Jordan   4/24/1975   Dimmit   30/399 OGR   0.500
  0.4275   (a) (b)
TX-014-006.00
  Ola Webb O'Meara   J. Donald Jordan   4/24/1975   Dimmit   30/402 OGR   0.500
  0.4275   (a) (b)
TX-014-007.00
  Frank J. Webb, et ux   J. Donald Jordan   4/24/1975   Dimmit   30/405 OGR  
0.500   0.4275   (a) (b)
TX-014-008.00
  Henrietta W. LeBlanc   J. Donald Jordan   12/10/1970   Dimmit   34/152 OGR  
0.500   0.4275   (a) (b)
TX-014-009.00
  Joseph V. Lamantia   J. Donald Jordan   11/25/1970   Dimmit   34/157 OGR  
0.500   0.4275   (a) (b)
TX-014-010.00
  I. O. K. Kothman, et al   N. Adams   1/9/1964   Dimmit   21/589 OGR   0.500  
0.4275   (a) (b)
TX-014-011.00
  Raymond M. Brady Sr. et al   Douglas & Gaunt   4/30/1971   Dimmit   38/94 OGR
  0.500   0.4275   (a) (b)
TX-015-001.01
  Blair M. Armstrong, et al   The Exploration Company   8/21/2002   Dimmit  
148/362 OGR   0.500   0.4275   (a)
TX-015-001.02
  Ewing Halsell Foundation   The Exploration Company   6/1/2003   Dimmit  
291/792 OGR   0.500   0.4275   (a)
TX-015-002.01
  Sally M. Lewis   The Exploration Company   8/21/2002   Dimmit   148/338 OGR  
0.500   0.4275   (a)
TX-015-002.02
  Randy Bendele, et al   Saxet Energy, Ltd.   6/11/2002   Dimmit   148/34 OGR  
0.500   0.4275   (a)
TX-015-002.03
  Jerry Landrey, et al   Saxet Energy, Ltd.       Dimmit       0.500   0.4275  
(a)
TX-015-003.00
  Michael G. Keller   The Exploration Company   8/31/2002   Dimmit   148/787 OGR
  0.500   0.4275   (a)
TX-015-006.00
  Lois Watts Maedgen   Saxet Energy, Ltd.   5/7/2002   Dimmit   147/547 OGR  
0.500   0.3950   (a)
TX-015-008.02
  Benito Hernandez et ux   Saxet Energy, Ltd.   10/29/2002   Dimmit   148/754
OGR   0.500   0.3950   (a)
TX-015-009.01
  A. Y. Allee Jr.   Saxet Energy, Ltd.   5/8/2002   Dimmit   147/583 OGR   0.500
  0.3950   (a)
TX-015-009.02
  Rodney Young Allee   Saxet Energy, Ltd.   5/8/2002   Dimmit   147/589 OGR  
0.500   0.3950   (a)
TX-015-009.03
  Laurie Dee Allee Whiteaker   Saxet Energy, Ltd.   5/8/2002   Dimmit   147/595
OGR   0.500   0.3950   (a)
TX-015-009.04
  Larry Joe Milstead, et al   Saxet Energy, Ltd.   5/30/2002   Dimmit   148/10
OGR   0.500   0.3950   (a)
TX-015-013.01
  Carl George Kothmann   Saxet Energy, Ltd.   5/21/2002   Dimmit   147/644 OGR  
0.500   0.3950   (a)
TX-015-013.02
  Kenneth W. Arthur et ux   Saxet Energy, Ltd.   6/10/2002   Dimmit   148/63 OGR
  0.500   0.3950   (a)
TX-015-017.01
  Alberto Zambrano, Jr.   Saxet Energy, Ltd.   5/9/2002   Dimmit   147/632 OGR  
0.500   0.3950   (a)
TX-015-017.02
  Alonzo Zambrano et ux   Saxet Energy, Ltd.   5/9/2002   Dimmit   147/638 OGR  
0.500   0.3950   (a)
TX-015-017.03
  Alfredo Zambrano et ux   Saxet Energy, Ltd.   5/9/2002   Dimmit   148/140 OGR
  0.500   0.3950   (a)
TX-015-019.02
  Jack Ware   Saxet Energy, Ltd.   10/28/2002   Dimmit   149/94 OGR   0.500  
0.3950   (a)
TX-015-021.02
  John Russell Ware   Saxet Energy, Ltd.   10/28/2002   Dimmit   148/748 OGR  
0.500   0.3950   (a)
TX-015-023.01
  Peter S. Wardenburg et ux   Saxet Energy, Ltd.   5/23/2002   Dimmit   148/27
OGR   0.500   0.3950   (a)
TX-015-024.01
  Richard N. Fletcher et al   Saxet Energy, Ltd.   6/14/2002   Dimmit   148/30
OGR   0.500   0.3950   (a)
TX-015-024.02
  Kenneth W. Arthur et ux   Saxet Energy, Ltd.   6/10/2002   Dimmit   148/50 OGR
  0.500   0.3950   (a)
TX-015-025.00
  S. H. Allen et ux   Saxet Energy, Ltd.   5/7/2002   Dimmit   148/61 OGR  
0.500   0.3950   (a)
TX-015-026.00
  S. H. Allen et ux   Saxet Energy, Ltd.   5/27/2002   Dimmit   148/167 OGR  
0.500   0.3950   (a)

 

                                              EFFECTIVE       RECORDING  
Working   Net Revenue     LEASE NO.   LESSOR   LESSEE   DATE   COUNTY   INFO  
Interest   Interest   EXCEPTIONS  
TX-015-027.01
  E. Richard Johnson   Saxet Energy, Ltd.   6/21/2002   Dimmit   148/197 OGR  
0.500   0.3950   (a)
TX-015-027.02
  Josephine C. Burkhardt   Saxet Energy, Ltd.   7/1/2002   Dimmit   148/309 OGR
  0.500   0.3950   (a)
TX-015-027.03
  Milton Peterson,Jr.   Saxet Energy, Ltd.   6/17/2002   Dimmit   148/315 OGR  
0.500   0.3950   (a)
TX-015-027.04
  John White et ux   Saxet Energy, Ltd.   6/17/2002   Dimmit   148/190OGR  
0.500   0.3950   (a)
TX-015-027.05
  Betty J. Cook   Saxet Energy, Ltd.   6/17/2002   Dimmit   148/76OGR   0.500  
0.3950   (a)
TX-015-027.06
  John White   Saxet Energy, Ltd.   7/1/2002   Dimmit   148/184 OGR   0.500  
0.3950   (a)
TX-015-027.07
  Celestino S. Esquevel et ux   Saxet Energy, Ltd.   7/1/2002   Dimmit   148/209
OGR   0.500   0.3950   (a)
TX-015-027.09
  S. W. Waggoner   Saxet Energy, Ltd.   7/12/2002   Dimmit   148/215 OGR   0.500
  0.3950   (a)
TX-015-027.11
  Audavee Cook   Saxet Energy, Ltd.   6/17/2002   Dimmit   148/522 OGR   0.500  
0.3950   (a)
TX-015-027.12
  Est. of Rudolfo G. Perales et al   Saxet Energy, Ltd.   8/14/2002   Dimmit  
148/515 OGR   0.500   0.3950   (a)
TX-015-027.13
  Francisa L. Lopez   Saxet Energy, Ltd.   7/9/2002   Dimmit   149/89 OGR  
0.500   0.3950   (a)
TX-015-028.01
  Larry Waggoner et ux   Saxet Energy, Ltd.   6/7/2002   Dimmit   148/327 OGR  
0.500   0.3950   (a)
TX-015-029.00
  Tigner Walker et ux   Saxet Energy, Ltd.   8/3/2002   Dimmit   148/531 OGR  
0.500   0.3950   (a)
TX-015-004.00
  Robert Larry Speer et ux   Saxet Energy, Ltd.   4/26/2002   Dimmit   147/444
OGR   0.500   0.3950   (a)
TX-015-005.01
  Margaret Sharon Owens et vir   Saxet Energy, Ltd.   4/26/2002   Dimmit  
147/426 OGR   0.500   0.3950   (a)
TX-015-005.02
  Janice Diane English   Saxet Energy, Ltd.   4/26/2002   Dimmit   147/480 OGR  
0.500   0.3950   (a)
TX-015-005.03
  Pena Creek I, Ltd.   Saxet Energy, Ltd.   6/11/2002   Dimmit   148/227 OGR  
0.500   0.3950   (a)
TX-015-010.01
  Hnatow Family Ltd. Partnership   Saxet Energy, Ltd.   5/20/2002   Dimmit  
147/601 OGR   0.500   0.3950   (a)
TX-015-010.02
  Lonnie Allee   The Exploration Company   5/20/2002   Dimmit   312/323 OGR  
0.500   0.3950   (a)
TX-015-010.03
  Ricks Henry Plueneke   The Exploration Company   5/20/2002   Dimmit   312/328
OGR   0.500   0.3950   (a)
TX-015-010.04
  Elizabeth Dee Dominy   The Exploration Company   5/20/2002   Dimmit   312/318
OGR   0.500   0.3950   (a)
TX-015-011.01
  Hnatow Family Ltd. Partnership   Saxet Energy, Ltd.   5/20/2002   Dimmit  
147/650 OGR   0.500   0.3950   (a)
TX-015-011.02
  James B. Catlett, Jr.   Saxet Energy, Ltd.   5/20/2002   Dimmit   147/656 OGR
  0.500   0.3950   (a)
TX-015-011.03
  LaRue Scott Catlett   Saxet Energy, Ltd.   5/20/2002   Dimmit   147/662 OGR  
0.500   0.3950   (a)
TX-015-011.04
  Dolph Briscoe III et ux   Saxet Energy, Ltd.   5/20/2002   Dimmit   148/13 OGR
  0.500   0.3950   (a)
TX-015-015.01
  Dolph Briscoe III et ux   Saxet Energy, Ltd.   5/20/2002   Dimmit   148/17 OGR
  0.500   0.3950   (a)
TX-015-015.02
  James B. Catlett, Jr.   Saxet Energy, Ltd.   5/20/2002   Dimmit   147/668 OGR
  0.500   0.3950   (a)
TX-015-015.03
  LaRue Scott Catlett   Saxet Energy, Ltd.   5/20/2002   Dimmit   147/674 OGR  
0.500   0.3950   (a)
TX-015-016.01
  James B. Catlett, Jr. et al   Saxet Energy, Ltd.   5/29/2002   Dimmit  
147/680 OGR   0.500   0.3950   (a)
TX-015-018.02
  Pena Creek II, Ltd et al   Saxet Energy, Ltd.   6/11/2002   Dimmit   148/146
OGR   0.500   0.3950   (a)
TX-015-018.03
  Harold Charles Kaffie et al   Saxet Energy, Ltd.   10/2/2002   Dimmit  
148/742 OGR   0.500   0.3950   (a)
TX-015-030.00
  James Gates Byrd et ux   Saxet Energy, Ltd.   7/17/2002   Dimmit   148/304 OGR
  0.500   0.3950   (a)
TX-015-031.00
  Josephine W. Petry et al   Saxet Energy, Ltd.   6/12/2002   Dimmit   148/128
OGR   0.500   0.3950   (a)
TX-015-032.00
  Richard Sledge Harvey et ux   Saxet Energy, Ltd.   7/2/2002   Dimmit   148/221
OGR   0.500   0.3950   (a)
TX-015-033.00
  Tigner Walker et ux   Saxet Energy, Ltd.   8/3/2002   Dimmit   148/528 OGR  
0.500   0.3950   (a)

 

                                              EFFECTIVE       RECORDING  
Working   Net Revenue     LEASE NO.   LESSOR   LESSEE   DATE   COUNTY   INFO  
Interest   Interest   EXCEPTIONS  
TX-015-007.01
  Patricia Ann Funk et al   Saxet Energy, Ltd.   4/22/2002   Dimmit   147/380
OGR   0.500   0.3950   (a)
TX-015-007.02
  F. M. Covert III et ux   Saxet Energy, Ltd.   3/28/2002   Dimmit   147/232 OGR
  0.500   0.3950   (a)
TX-015-007.03
  Robert D. Booher   Saxet Energy, Ltd.   6/18/2002   Dimmit   148/179 OGR  
0.500   0.3950   (a)
TX-015-014.00
  St. of Texas by F. M. Covert III   Saxet Energy, Ltd.   3/28/2002   Dimmit  
147/308 OGR   0.500   0.3950   (a)
TX-016-001.00
  Audrey W. Stone et al   J. Charles Hollimon, Ltd.   1/15/2001   Maverick  
610/286   0.750   0.564375   (a)
TX-016-003.00
  Hurley Heirs et al   J. Charles Hollimon, Ltd.   12/21/2001   Maverick  
663/110   0.750   0.571875   (a)
TX-016-004.01
  Javier Mancha et ux   J. Charles Hollimon, Ltd.   12/7/2001   Maverick  
670/431   0.750   0.571875   (a)
TX-016-006.00
  M. E. Gary   J. Charles Hollimon, Ltd.   4/12/2002   Maverick   683/170  
0.750   0.5625   (a)
TX-016-015.00
  Lidia Garza Moreno   J. Charles Hollimon, Ltd.   8/12/2002   Maverick   701/71
  0.750   0.5625   (a)
TX-016-016.00
  John Ronald Braitwaite   J. Charles Hollimon, Ltd.   8/22/2002   Maverick  
701/80   0.750   0.5625   (a)
TX-016-017.00
  Eduardo P. Garcia et ux   J. Charles Hollimon, Ltd.   8/26/2002   Maverick  
701/84   0.750   0.5625   (a)
TX-016-018.00
  Gabriel P. Garcia et ux   J. Charles Hollimon, Ltd.   8/26/2002   Maverick  
701/90   0.750   0.5625   (a)
TX-016-019.00
  Javier Molina et ux   J. Charles Hollimon, Ltd.   8/27/2002   Maverick  
701/96   0.750   0.5625   (a)
TX-016-020.01
  Eduardo P. Garcia et ux   J. Charles Hollimon, Ltd.   8/15/2002   Maverick  
701/100   0.750   0.5625   (a)
TX-016-021.00
  Michael G. Hoelscher et ux   J. Charles Hollimon, Ltd.   8/22/2002   Maverick
  701/104   0.750   0.5625   (a)
TX-016-023.00
  Margaret A. Jarratt   J. Charles Hollimon, Ltd.   8/22/2002   Maverick  
706/143   0.750   0.5625   (a)
TX-016-025.01
  John Bennett Lupe/Mollie Bennett Lupe   J. Charles Hollimon, Ltd.   12/17/2002
  Maverick   734/242   0.750   0.5625   (a)
 
  Lasiter                            
TX-016-026.00
  Dianne Thrash   J. Charles Hollimon, Ltd.   9/13/2002   Maverick   734/239  
0.750   0.5625   (a)
TX-016-027.01
  Philip W. Volts, Jr. et ux   J. Charles Hollimon, Ltd.   3/27/2003   Maverick
  735/456   0.750   0.5625   (a)
TX-016-027.02
  John Berchelmann et ux   J. Charles Hollimon, Ltd.   3/27/2003   Maverick  
735/462   0.750   0.5625   (a)
TX-016-028.01
  Mario Trevino et ux   J. Charles Hollimon, Ltd.   6/26/2002   Maverick  
687/197   0.750   0.5625   (a)
TX-016-028.02
  Cecilia G. Ramirez   J. Charles Hollimon, Ltd.   3/1/2004   Maverick   854/289
  0.750   0.5625   (a)
TX-016-029.01
  Grady Wilbanks, Jr. et ux   J. Charles Hollimon, Ltd.   5/8/2003   Maverick  
741/418   0.750   0.5625   (a)
TX-016-030.01
  Earnest V. Collins et ux   J. Charles Hollimon, Ltd.   4/1/2003   Maverick  
741/413   0.750   0.5625   (a)
TX-016-031.01
  Jimmy Royce Brunson   J. Charles Hollimon, Ltd.   4/1/2003   Maverick  
741/788   0.750   0.5625   (a)
TX-016-032.01
  Wayne Baxter   J. Charles Hollimon, Ltd.   5/6/2003   Maverick   751/213  
0.750   0.5625   (a)
TX-016-032.02
  Morris Grice   J. Charles Hollimon, Ltd.   5/6/2003   Maverick   751/220  
0.750   0.5625   (a)
TX-016-032.03
  Loye Tankersly   J. Charles Hollimon, Ltd.   5/6/2003   Maverick   751/193  
0.750   0.5625   (a)
TX-016-032.04
  Charles E. White   J. Charles Hollimon, Ltd.   5/6/2003   Maverick   751/199  
0.750   0.5625   (a)
TX-016-032.05
  R. Knowlton   J. Charles Hollimon, Ltd.   5/6/2003   Maverick   751/206  
0.750   0.5625   (a)
TX-016-033.01
  C. E. (Mike) Thomas III et al   J. Charles Hollimon, Ltd.   5/8/2003  
Maverick   751/182   0.750   0.5625   (a)
TX-016-034.01
  Fred A. Benson   J. Charles Hollimon, Ltd.   6/18/2003   Maverick   751/188  
0.750   0.5625   (a)
TX-016-035.00
  Cinco 1994 Family Partnership et al   J. Charles Hollimon, Ltd.   5/29/2003  
Maverick   740/215   0.750   0.5625   (a)
TX-016-036.01
  Cinco 1994 Family Partnership et al   J. Charles Hollimon, Ltd.   5/29/2003  
Maverick   740/213   0.750   0.5625   (a)
TX-016-037.01
  A. T. Gill & A. T. Gill Rev. Trust   J. Charles Hollimon, Ltd.   6/4/2003  
Maverick   741/406   0.750   0.5625   (a)

 

                                              EFFECTIVE       RECORDING  
Working   Net Revenue     LEASE NO.   LESSOR   LESSEE   DATE   COUNTY   INFO  
Interest   Interest   EXCEPTIONS  
TX-016-038.01
  Lindel Enron Harvey   J. Charles Hollimon, Ltd.   5/8/2003   Maverick  
745/452   0.750   0.5625   (a)
TX-016-038.02
  Roberto Salinas et ux   J. Charles Hollimon, Ltd.   5/8/2003   Maverick  
749/119   0.750   0.5625   (a)
TX-016-039.01
  Felma B. Evans   J. Charles Hollimon, Ltd.   4/1/2003   Maverick   749/114  
0.750   0.5625   (a)
TX-016-040.01
  The Sharp Corporation   J. Charles Hollimon, Ltd.   5/13/2002   Maverick  
683/178   0.750   0.571875   (a)
TX-019-001.01
  Cage Minerals, Ltd. et al   Saxet Energy, Ltd.   6/13/2003   Maverick  
746/155   0.500   0.365   (a)
TX-019-001.02
  Douglas M. Vander Ploeg et al   Saxet Energy, Ltd.   6/13/2003   Maverick  
746/151   0.500   0.365   (a)
TX-019-001.03
  Chieftain Exploration Company   Saxet Energy, Ltd.   6/13/2003   Maverick  
746/147   0.500   0.365   (a)
TX-019-002.00
  Briscoe Ranch, Inc. et al (A)   Saxet Energy, Ltd.   6/24/2003   Maverick  
746/176   0.500   0.365   (a)
TX-019-003.00
  Briscoe Ranch, Inc. et al (B)   Saxet Energy, Ltd.   6/24/2003   Maverick  
746/183   0.500   0.365   (a)
TX-019-006
  W. West et al (A)   Saxet Energy, Ltd.   6/24/2003   Maverick   746/197  
0.500   0.365   (a)
TX-019-006
  W. West et al (B)   Saxet Energy, Ltd.   6/24/2003   Maverick   746/202  
0.500   0.365   (a)
TX-019-007
  W. West et al (C)   Saxet Energy, Ltd.   6/24/2003   Maverick   746/207  
0.500   0.365   (a)
TX-019-008
  Briscoe Ranch, Inc. et al (C)   Saxet Energy, Ltd.   6/24/2003   Maverick  
746/190   0.500   0.365   (a)
TX-019-009
  Cinco 1994 Family Partnership et al   Saxet Energy, Ltd.   6/27/2002  
Maverick   692/170   0.500   0.365   (a)
TX-019-010
  Kirk Ranch Trust (A)   Saxet Energy, Ltd.   6/24/2002   Maverick   746/212  
0.500   0.365   (a)
TX-019-011
  Kirk Ranch Trust (B)   Saxet Energy, Ltd.   6/24/2003   Maverick   746/217  
0.500   0.365   (a)
TX-020-001.01
  Briscoe Ranch, Inc. et al   Saxet Energy, Ltd.   4/25/2002   Maverick & Dimmit
  681/467 MCT
148/629 DCT   0.500   0.365   (a)
TX-020-001.02
  Roy William Baker, Jr. et ux   Saxet Energy, Ltd.   4/25/2002   Maverick &
Dimmit   681/490 MCT
148/639 DCT   0.500   0.365   (a)
TX-020-002.01
  Briscoe Ranch, Inc. et al   Saxet Energy, Ltd.   4/25/2002   Maverick & Dimmit
  681/477 MCT
148/643 DCT   0.500   0.365   (a)
TX-020-002.02
  Roy William Baker, Jr. et ux   Saxet Energy, Ltd.   4/25/2002   Maverick &
Dimmit   681/494 MCT
148/656 DCT   0.500   0.365   (a)
TX-022-001.00
  Latham & McKnight, Ltd.   Saxet Energy, Ltd.   5/6/2002   Dimmit   147/456  
0.500   0.3775   (a)
TX-022-002.01
  Texas Rural Communities   Saxet Energy, Ltd.   4/14/2002   Dimmit   147/781  
0.500   0.3775   (a)
TX-022-002.02
  Susan Jane Wheelock Dunn   Saxet Energy, Ltd.   6/1/2002   Dimmit   147/775  
0.500   0.3775   (a)
TX-022-002.03
  Susan Jane Wheelock Trust   Saxet Energy, Ltd.   6/1/2002   Dimmit   147/778  
0.500   0.3775   (a)
TX-022-003.00
  Robert O. Tocquigny et al   Saxet Energy, Ltd.   6/5/2002   Dimmit   147//701
  0.500   0.3775   (a)
TX-022-007.01
  Jack B. Shook, Jr.   Saxet Energy, Ltd.   5/1/2002   Dimmit   148/239   0.500
  0.3775   (a)
TX-022-007.02
  Gwyn Shook Mason   Saxet Energy, Ltd.   5/1/2002   Dimmit   148/248   0.500  
0.3775   (a)

 

                                              EFFECTIVE       RECORDING  
Working   Net Revenue     LEASE NO.   LESSOR   LESSEE   DATE   COUNTY   INFO  
Interest   Interest   EXCEPTIONS  
TX-022-008.01
  RHOJCAMT P/S   Saxet Energy, Ltd.   9/6/2002   Dimmit   148/486   0.500  
0.365   (a)
TX-022-008.02
  George Strake et al   Saxet Energy, Ltd.   9/10/2002   Dimmit   148/482  
0.500   0.365   (a)
TX-022-009.01
  George Strake et al   Saxet Energy, Ltd.   6/12/2002   Dimmit   148/261  
0.500   0.365   (a)
TX-022-012.01
  Marolyn P. Bean, Trustee et al   Saxet Energy, Ltd.   5/7/2002   Dimmit  
147/788   0.500   0.365   (a)
TX-022-012.02
  Clyde S. Risinger et ux   Saxet Energy, Ltd.   5/10/2002   Dimmit   148/423  
0.500   0.365   (a)
TX-022-012.03
  Robert Hixson   Saxet Energy, Ltd.       Dimmit       0.500   0.365   (a)
TX-022-013.00
  RHOJCAMT P/S   CMR Energy, L.P.   11/19/2004   Dimmit   307/762   0.500  
0.365   (a)
TX-023-001
  Marolyn P. Bean, Trustee et al   Saxet Energy, Ltd.   5/7/2002   Dimmit &
Zavala   147/788   0.500   0.365   (a)
TX-023-002
  C. Bustamante et al   Saxet Energy, Ltd.   7/12/2002   Dimmit & Zavala  
148/146   0.500   0.365   (a)
TX-023-003
  C. Bustamante et al   Saxet Energy, Ltd.   7/12/2002   Dimmit & Zavala  
148/142   0.500   0.365   (a)
TX-023-004
  Ealen W. Bray trust   Saxet Energy, Ltd.   11/1/2002   Dimmit & Zavala  
148/760   0.500   0.365   (a)
TX-024-001.00
  Homer E. Martin et ux   Saxet Energy, Ltd.   5/14/2002   Dimmit   147/607  
0.500   0.375   (a)
TX-024-002.01
  Charles W. Wilson et al   Saxet Energy, Ltd.   6/24/2002   Dimmit   148/121  
0.500   0.375   (a)
TX-024-003.01
  Moro Creek Ranch   Saxet Energy, Ltd.   7/12/2002   Dimmit   148/82   0.500  
0.375   (a)
TX-024-004.01
  Charles W. Wilson, Jr. et al   Saxet Energy, Ltd.   7/1/2002   Dimmit  
148/116   0.500   0.375   (a)
TX-024-005.00
  Marjorie G. Little & Triple J/P/S   Saxet Energy, Ltd.   6/26/2002   Dimmit  
148/89   0.500   0.375   (a)
TX-024-006.00
  Homer E. Martin et ux   Saxet Energy, Ltd.   7/1/2002   Dimmit   148/173  
0.500   0.375   (a)
TX-025-001.00
  Pena Creek III, Ltd. et al   Saxet Energy, Ltd.   6/11/2002   Dimmit   148/236
  0.500   0.375   (a)

 

(a) = Save and except the Glen Rose Formation being the stratigraphic equivalent
of that certain interval located between 6130’ and 8171’ as shown on the
Electric Log of the Union Producing Company — E. Halsell #1 (API 42 323 01126)
located in Maverick County, Texas
(b) = Save and except the San Miguel Formation being the stratigraphic
equivalent of that certain interval located between 2700’ and 3675’ as shown on
the electric log of The Exploration Company — O’Meara 1-679 (API 42 127 33235)
located in Dimmit County, Texas
© = save and except all depths from surface to base of Glen Rose Formation as
defined in (a) above as to all lands in the referenced lease;

 

Exhibit “B”

                                          WELL NAME   OPERATOR   COUNTY   API
NO.     RESERVOIR   STATUS   WI     NRI    
Armstrong 1-640XH
  The Exploration Company   Dimmit     42-12733237     Georgetown   PC    
0.36187500       0.26416875  
Cage Ranch 2-18H
  The Exploration Company   Maverick     42-32332796     Georgetown   Prod    
0.50000000       0.36500000  
Cage Ranch 1-40H
  The Exploration Company   Maverick     42-32332803     Austin Chalk   Prod    
0.50000000       0.36500000  
Cinco 1-2H
  The Exploration Company   Maverick     42-32332774     Georgetown   PC    
0.50000000       0.42333333  
Covert 1-18H
  The Exploration Company   Dimmit     42-12733264     Georgetown   Prod    
0.50000000       0.39812500  
Covert 1-690H
  The Exploration Company   Dimmit     42-12733232     Georgetown   Prod    
0.50000000       0.40062500  
Gary 1H
  The Exploration Company   Maverick     42-32332761     Georgetown   Prod    
0.75000000       0.56250000  
Gary 3H
  The Exploration Company   Maverick     42-32332791     Georgetown   Prod    
0.75000000       0.56250000  
Kothman 1-629H
  The Exploration Company   Dimmit     42-12733257     Georgetown   PC    
0.50000000       0.42750000  
Kothman 1-673H
  The Exploration Company   Dimmit     42-12733229     Georgetown   Prod    
0.50000000       0.42750000  
Kothman 1-675H
  The Exploration Company   Dimmit     42-12733236     Georgetown   Prod    
0.50000000       0.42750000  
Kothman 1-691H
  The Exploration Company   Dimmit     42-12733233     Georgetown   Prod    
0.50000000       0.42750000  
Kothman 2-691H
  The Exploration Company   Dimmit     42-12733260     Georgetown   Prod    
0.50000000       0.42750000  
Latham-McKnight 1-14
  The Exploration Company   Dimmit     42-12733290     Georgetown   Drlg    
0.50000000       0.37750000  
Latham-McKnight 1-27H
  The Exploration Company   Dimmit     42-12733272     Georgetown   PC    
0.50000000       0.37750000  
Mancha 1
  The Exploration Company   Maverick     42-32332612     Olmos   SI    
1.00000000       0.76000000  
Mancha 2
  The Exploration Company   Maverick     42-32332613     Olmos (CBM)   SI    
1.00000000       0.76000000  
Mancha 3
  The Exploration Company   Maverick     42-32332614     Olmos (CBM & Sd)   Prod
    1.00000000       0.76000000  
Mancha 4
  The Exploration Company   Maverick     42-32332615     Olmos (CBM, Sd)   SI  
  1.00000000       0.76000000  
Mancha 5
  The Exploration Company   Maverick     42-32332605     Olmos   Prod    
1.00000000       0.76000000  
Myers 1-684H
  The Exploration Company   Dimmit     42-12733231     Georgetown   Prod    
0.50000000       0.42750000  
O’Meara 1-679H
  The Exploration Company   Dimmit     42-12733235     Georgetown   Prod    
0.50000000       0.42750000  
Shook 1-4H
  The Exploration Company   Dimmit     42-12733286     Austin Chalk   PC    
0.50000000       0.37750000  
Speer 1-520H
  The Exploration Company   Dimmit     42-12733268     Georgetown   Prod    
0.50000000       0.39500000  
Stone 1
  The Exploration Company   Maverick     42-32332671     Olmos A-5   SI    
1.00000000       0.69000000  
Stone 2
  The Exploration Company   Maverick     42-32332710     Olmos A-5   SI    
1.00000000       0.69000000  
Stone Ranch #1H
  The Exploration Company   Maverick     42-32332690     Georgetown   PC    
0.59875000       0.45650000  
Stone Ranch #2H
  The Exploration Company   Maverick     42-32332794     Georgetown   Prod    
0.75000000       0.56437500  
Trotter 1-4H
  The Exploration Company   Dimmit     42-12733271     Georgetown   Prod    
0.50000000       0.39500000  
Trotter 1-16H
  The Exploration Company   Dimmit     42-12733281     Austin Chalk   Prod    
0.50000000       0.37750000  
Trotter-Harvey 1-522H
  The Exploration Company   Dimmit     42-12733277     Georgetown   PC    
0.50000000       0.39812500  
Webb, F.J. 1-678H
  The Exploration Company   Dimmit     42-12733252     Georgetown   Prod    
0.50000000       0.42750000  
Vivian 1-687
  The Exploration Company   Dimmit     42-12733209     Georgetown   Prod    
0.50000000       0.42750000  
Webb, F.J. 5
  The Exploration Company   Dimmit     42-12730526     Escondido 1700   SI    
1.00000000       0.86500000  
Cinco B1
  CMR Energy   Maverick     42-32332591     Georgetown   SI     0.50000000      
0.37000000  
Comanche 10-91
  CMR Energy   Maverick     42-32332638     CBM Olmos   Prod     0.50000000    
  0.37000000  
Comanche 1-102H
  CMR Energy   Maverick     42-32332726     Austin Chalk   Prod     0.50000000  
    0.37000000  
Comanche 1-105
  CMR Energy   Maverick     42-32332756     San Miguel 5th   PC     0.50000000  
    0.37000000  
Comanche 1-106H
  CMR Energy   Maverick     42-32332733     Georgetown   PC     0.50000000      
0.37000000  
Comanche 1-117
  CMR Energy   Maverick     42-32332585     CBM Olmos   PC     0.50000000      
0.37000000  
Comanche 1-12H
  CMR Energy   Maverick     42-32332721     Georgetown   Prod     0.71428571    
  0.52857143  
Comanche 1-15H
  CMR Energy   Maverick     42-32332748     Georgetown   PC     0.50000000      
0.37000000  
Comanche 1-19
  CMR Energy   Dimmit     42-12732170     Escondido   Prod     0.50000000      
0.37000000  
Comanche 11-91
  CMR Energy   Maverick     42-32332641     CBM Olmos   Prod     0.50000000    
  0.37000000  
Comanche 1-24
  CMR Energy   Dimmit     42-12732169     Escondido   SI     0.50000000      
0.37000000  
Comanche 12-91
  CMR Energy   Maverick     42-32332640     CBM Olmos   SI     0.50000000      
0.37000000  
Comanche 1-34
  CMR Energy   Maverick     42-32332574     CBM Olmos   PC     0.50000000      
0.37000000  
Comanche 1-34
  CMR Energy   Maverick     42-32332696     Georgetown   SI     0.71428571      
0.52857143  
Comanche 1-34D
  CMR Energy   Dimmit     42-12733219     Escondido   PC     0.50000000      
0.37000000  
Comanche 13-91
  CMR Energy   Maverick     42-32332639     CBM Olmos   Prod     0.50000000    
  0.37000000  
Comanche 1-604H
  CMR Energy   Dimmit, TX     42-12733234     Georgetown   Prod     0.50000000  
    0.37000000  
Comanche 1-613
  CMR Energy   Maverick     42-32332582     CBM Olmos   PC     0.50000000      
0.37000000  
Comanche 1-613H
  CMR Energy   Maverick     42-32332724     Georgetown   Prod     0.50000000    
  0.37000000  
Comanche 1-659
  CMR Energy   Dimmit, TX     42-12733200         TA     0.50000000      
0.37000000  
Comanche 1-666.5H
  CMR Energy   Dimmit     42-12733267     Georgetown   PC     0.50000000      
0.37000000  
Comanche 1-91H
  CMR Energy   Maverick     42-32332720     Georgetown   SI     0.50000000      
0.37000000  
Comanche 2-102
  CMR Energy   Maverick     42-32332763     San Miguel 5th   SI     0.50000000  
    0.37000000  
Comanche 2-106
  CMR Energy   Maverick     42-32332752     San Miguel 1st   SI     0.50000000  
    0.37000000  
Comanche 2-12
  CMR Energy   Maverick     42-32332767     San Miguel 5th   SI     0.50000000  
    0.37000000  

Page 1

Exhibit “B”

                                          WELL NAME   OPERATOR   COUNTY   API
NO.     RESERVOIR   STATUS   WI     NRI    
Comanche 2-19
  CMR Energy   Dimmit     42-12733220     Escondido   Prod     0.50000000      
0.37000000  
Comanche 2-663
  CMR Energy   Dimmit     42-12733223     Escondido   Prod     0.50000000      
0.37000000  
Comanche 2-8H
  CMR Energy   Maverick     42-32332715     Georgetown   Prod     0.50000000    
  0.37000000  
Comanche 3-116
  CMR Energy   Maverick     42-32332697     Olmos Sand   PC     0.50000000      
0.37000000  
Comanche 3-46
  CMR Energy   Dimmit     42-12733222     Escondido   Prod     0.50000000      
0.37000000  
Comanche 7-110
  CMR Energy   Maverick     42-32332573     Olmos Sand   SI     0.50000000      
0.37000000  
Comanche 9-91
  CMR Energy   Maverick     42-32332637     CBM Olmos   Prod     0.50000000    
  0.37000000  
Comanche W 1-2H
  CMR Energy   Maverick     42-32332747     Georgetown   SI     0.50000000      
0.37000000  
Covert 1-8
  CMR Energy   Dimmit           Olmos   PC     0.50000000          
Farias 29-40
  CMR Energy   Maverick     42-32332555     San Miguel 1st   Prod     0.50000000
      0.37000000  
Farias 1-108
  CMR Energy   Maverick     42-32332557     San Miguel 1st   Prod     0.50000000
      0.37000000  
Farias 1-110
  CMR Energy   Maverick     42-32332545     CBM Olmos   Prod     0.50000000    
  0.37000000  
Farias 2-110
  CMR Energy   Maverick     42-32332549     CBM Olmos   Prod     0.50000000    
  0.37000000  
Farias 4-110
  CMR Energy   Maverick     42-32332547     CBM Olmos   Prod     0.50000000    
  0.37000000  
Farias 5-110
  CMR Energy   Maverick     42-32332552     CBM Olmos   Prod     0.50000000    
  0.37000000  
Farias 6-110
  CMR Energy   Maverick     42-32332551     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell 91-2
  CMR Energy   Maverick     42-32332493     San Miguel 1st   Prod     0.50000000
      0.37000000  
Halsell 91-3
  CMR Energy   Maverick     42-32332491     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell 91-4
  CMR Energy   Maverick     42-32332489     San Miguel 1st   Prod     0.50000000
      0.37000000  
Halsell 91-5
  CMR Energy   Maverick     42-32332490     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell 91-6H
  CMR Energy   Maverick     42-32332492     San Miguel 1st   SWD     0.50000000
      0.37000000  
Halsell 92-01
  CMR Energy   Maverick     42-32331597     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell 92-02
  CMR Energy   Maverick     42-32331598     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell 92-03
  CMR Energy   Maverick     42-32331599     CBM Olmos   Mon     0.50000000      
0.37000000  
Halsell 92-04
  CMR Energy   Maverick     42-32331889     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell 92-05
  CMR Energy   Maverick     42-32331886     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell 92-06
  CMR Energy   Maverick     42-32331884     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell 92-07
  CMR Energy   Maverick     42-32331888     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell 92-08
  CMR Energy   Maverick     42-32331885     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell 92-09
  CMR Energy   Maverick     42-32331887     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell 99-02
  CMR Energy   Maverick     42-32331690     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell 99-06
  CMR Energy   Maverick     42-32331692     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell 99-08
  CMR Energy   Maverick     42-32331693     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell 99-8H
  CMR Energy   Maverick     42-32332494     San Miguel 1st   SWD     0.50000000
      0.37000000  
Halsell 99-10
  CMR Energy   Maverick     42-32331694     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell 110-1
  CMR Energy   Maverick     42-32331714     CBM Olmos   SI     0.50000000      
0.37000000  
Halsell 110-2
  CMR Energy   Maverick     42-32331716     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell B2
  CMR Energy   Maverick     42-32331635     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell B4
  CMR Energy   Maverick     42-32331625     CBM Olmos   SI     0.50000000      
0.37000000  
Halsell B6
  CMR Energy   Maverick     42-32331638     CBM Olmos   SI     0.50000000      
0.37000000  
Halsell B8
  CMR Energy   Maverick     42-32331637     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell B10
  CMR Energy   Maverick     42-32331623     CBM Olmos   SI     0.50000000      
0.37000000  
Halsell B11
  CMR Energy   Maverick     42-32331622     San Miguel 1st (CBM)   Mon    
0.50000000       0.37000000  
Halsell B13
  CMR Energy   Maverick     42-32331636     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell B15
  CMR Energy   Maverick     42-32331624     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell (20) 120
  CMR Energy   Maverick     42-32331653     San Miguel 1st   Prod     0.50000000
      0.37000000  
Halsell (20) 220
  CMR Energy   Maverick     42-32331677     San Miguel 1st   Prod     0.50000000
      0.37000000  
Halsell (40) 140
  CMR Energy   Maverick     42-32331651     San Miguel 1st   Prod     0.50000000
      0.37000000  
Halsell (40) 240
  CMR Energy   Maverick     42-32331652     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell (40) 340
  CMR Energy   Maverick     42-32331674     San Miguel 1st   Prod     0.50000000
      0.37000000  
Halsell (40) 440
  CMR Energy   Maverick     42-32331675     San Miguel 1st   Prod     0.50000000
      0.37000000  
Halsell (40) 540
  CMR Energy   Maverick     42-32331740     San Miguel 1st   Prod     0.50000000
      0.37000000  
Halsell (40) 740
  CMR Energy   Maverick     42-32331737     San Miguel 1st   Prod     0.50000000
      0.37000000  
Halsell Ewing 2-23
  CMR Energy   Dimmit     42-12731605     Escondido   SI     0.50000000      
0.37000000  
Halsell Ewing 1-602
  CMR Energy   Dimmit     42-12700008     Escondido   SI     0.50000000      
0.37000000  
Halsell Ewing 1-603
  CMR Energy   Dimmit     42-12733114     Escondido   SI     0.50000000      
0.37000000  
Halsell Ewing 2-603
  CMR Energy   Dimmit     42-12733113     Escondido   SI     0.50000000      
0.37000000  
Halsell Ewing 1-605
  CMR Energy   Dimmit     42-12733115     Escondido   SI     0.50000000      
0.37000000  
Halsell Ewing 1-606
  CMR Energy   Dimmit     42-12733104     Escondido   SI     0.50000000      
0.37000000  

Page 2

Exhibit “B”

                                          WELL NAME   OPERATOR   COUNTY   API
NO.     RESERVOIR   STATUS   WI     NRI    
Halsell Ewing 1-662
  CMR Energy   Dimmit     42-12700003     Escondido   SI     0.50000000      
0.37000000  
Halsell Ewing 3-662
  CMR Energy   Dimmit     42-12700005     Escondido   SI     0.50000000      
0.37000000  
Halsell Ewing 6-662
  CMR Energy   Dimmit     42-12731222     Escondido   SI     0.50000000      
0.37000000  
Halsell Ewing 1-663
  CMR Energy   Dimmit     42-12700021     Escondido   SI     0.50000000      
0.37000000  
Halsell Ewing 1-666
  CMR Energy   Dimmit     42-12700010     Escondido   SI     0.50000000      
0.37000000  
Halsell Ewing 2-666 1/2
  CMR Energy   Dimmit     42-12733102     Escondido   SI     0.50000000      
0.37000000  
Halsell, Ewing 1
  CMR Energy   Maverick     42-32301490     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 1M
  CMR Energy   Maverick     42-32331428     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 2
  CMR Energy   Maverick     42-32301488     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 2A
  CMR Energy   Maverick     42-32331536     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 2M
  CMR Energy   Maverick     42-32331427     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 3M
  CMR Energy   Maverick     42-32331429     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 4M
  CMR Energy   Maverick     42-32331430     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 5
  CMR Energy   Maverick     42-32301485     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 5M
  CMR Energy   Maverick     42-32331431     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 6A
  CMR Energy   Maverick     42-32331533     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 7A
  CMR Energy   Maverick     42-32331806     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 7M
  CMR Energy   Maverick     42-32331426     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 8A
  CMR Energy   Maverick     42-32331497     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 8M
  CMR Energy   Maverick     42-32331424     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 9M
  CMR Energy   Maverick     42-32331435     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 10A
  CMR Energy   Maverick     42-32331514     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 10M
  CMR Energy   Maverick     42-32331436     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 11A
  CMR Energy   Maverick     42-32331534     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 11M
  CMR Energy   Maverick     42-32331437     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 12A
  CMR Energy   Maverick     42-32331518     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 12M
  CMR Energy   Maverick     42-32331443     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 13A
  CMR Energy   Maverick     42-32331535     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 13M
  CMR Energy   Maverick     42-32331442     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 14M
  CMR Energy   Maverick     42-32332003     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell, Ewing 15M
  CMR Energy   Maverick     42-32332002     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell Liberty 1
  CMR Energy   Maverick     42-32331708     San Miguel 1st   Prod     0.50000000
      0.34500000  
Halsell Liberty 2
  CMR Energy   Maverick     42-32331707     San Miguel 1st   Prod     0.50000000
      0.34500000  
Halsell Liberty 3
  CMR Energy   Maverick     42-32331704     San Miguel 1st   Prod     0.50000000
      0.34500000  
Halsell Liberty 4
  CMR Energy   Maverick     42-32331706     San Miguel 1st   Prod     0.50000000
      0.34500000  
Halsell Liberty 5
  CMR Energy   Maverick     42-32331705     San Miguel 1st   Prod     0.50000000
      0.34500000  
Halsell Liberty 6
  CMR Energy   Maverick     42-32331709     San Miguel 1st   Prod     0.50000000
      0.34500000  
Halsell Liberty 7
  CMR Energy   Maverick     42-32331710     San Miguel 1st   SI     0.50000000  
    0.34500000  
Halsell Liberty 8
  CMR Energy   Maverick     42-32331711     San Miguel 1st   Prod     0.50000000
      0.34500000  
Halsell Liberty 9A
  CMR Energy   Maverick     42-32331728     San Miguel 1st   SI     0.50000000  
    0.34500000  
Halsell Liberty 10A
  CMR Energy   Maverick     42-32331727     San Miguel 1st   SI     0.50000000  
    0.34500000  
Halsell Major 1B
  CMR Energy   Maverick     42-32301506     San Miguel 1st   Prod     0.50000000
      0.34500000  
Halsell Major 2B
  CMR Energy   Maverick     42-32301504     San Miguel 1st   SI     0.50000000  
    0.34500000  
Halsell Major 4A
  CMR Energy   Maverick     42-32301496     San Miguel 1st   Prod     0.50000000
      0.34500000  
Halsell Major 6A
  CMR Energy   Maverick     42-32301503     San Miguel 1st   SI     0.50000000  
    0.34500000  
Halsell Ranch 1-1
  CMR Energy   Maverick     42-32330753     Escondido   SI     0.50000000      
0.37000000  
Halsell Ranch 5-1
  CMR Energy   Maverick     42-32330698     Escondido   SI     0.50000000      
0.37000000  
Halsell Ranch 3-2
  CMR Energy   Maverick     42-32330713     Escondido   SI     0.50000000      
0.37000000  
Halsell Ranch 16-3
  CMR Energy   Maverick     42-32330714     Olmos Sand   SI     0.50000000      
0.37000000  
Halsell Ranch 9-2
  CMR Energy   Maverick     42-32330704     Olmos Sand   SI     0.50000000      
0.37000000  
Halsell Ranch 13-1
  CMR Energy   Maverick     42-32330744     Escondido   SI     0.50000000      
0.37000000  
Halsell Ranch 28-1
  CMR Energy   Maverick     42-32330768     Olmos Sand   SI     0.50000000      
0.37000000  
Halsell Ranch 29-1
  CMR Energy   Maverick     42-32330788     Austin Chalk   SI     0.50000000    
  0.37000000  
Halsell Ranch 29-1H
  CMR Energy   Maverick     42-32332393     Austin Chalk   SI     0.50000000    
  0.37000000  
Halsell Ranch 37-1
  CMR Energy   Maverick     42-32331743     San Miguel 1st   SI     0.50000000  
    0.37000000  
Halsell Ranch 3A
  CMR Energy   Maverick     42-32301498     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell Ranch 5A
  CMR Energy   Maverick     42-32301497     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell Ranch 5-2
  CMR Energy   Maverick     42-32330261     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell Ranch 5-3
  CMR Energy   Maverick     42-32330262     CBM Olmos   Prod     0.50000000    
  0.37000000  

Page 3

Exhibit “B”

                                          WELL NAME   OPERATOR   COUNTY   API
NO.     RESERVOIR   STATUS   WI     NRI    
Halsell Ranch 5-4
  CMR Energy   Maverick     42-32330263     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell Ranch 5-5
  CMR Energy   Maverick     42-32330264     CBM Olmos   SI     0.50000000      
0.37000000  
Halsell Ranch 5-6
  CMR Energy   Maverick     42-32330265     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell Ranch 6-2
  CMR Energy   Maverick     42-32330271     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell Ranch 6-3
  CMR Energy   Maverick     42-32330270     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell Ranch 6-5
  CMR Energy   Maverick     42-32330268     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell Ranch 6-6
  CMR Energy   Maverick     42-32330267     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell Ranch 91-1
  CMR Energy   Maverick     42-32330272     CBM Olmos   Prod     0.50000000    
  0.37000000  
Halsell-Union 6
  CMR Energy   Maverick     42-32301454     San Miguel 1st   Prod     0.50000000
      0.35500000  
Halsell Union A 1A
  CMR Energy   Maverick     42-32301499     San Miguel 1st   SI     0.50000000  
    0.35500000  
Halsell Union A 2A
  CMR Energy   Maverick     42-32301500     San Miguel 1st   SI     0.50000000  
    0.35500000  

     
 
  CBM = Coalbed Methane
Drlg = Drilling
Prod = Producing
PC = Pending Completion
SI = Shut-in
WO = Workover
WOE = Waiting on Electricity
SWD = Salt Water Disposal
PD = Proposed Drilling
Mon = Monitor Well
TA = Temporarily Abandoned

Page 4